
	
		II
		111th CONGRESS
		2d Session
		S. 3209
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Toxic Substances Control Act to ensure that
		  risks from chemicals are adequately understood and managed, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Chemicals Act of
			 2010.
		2.PurposesIt is the purpose of this Act to ensure that
			 risks from chemicals are adequately understood and managed.
		3.Findings,
			 policy, and goalSection 2 of
			 the Toxic Substances Control Act (15 U.S.C. 2601) is amended—
			(1)by striking
			 Intent in the heading and inserting
			 Goal; and
			(2)by striking
			 subsections (a) through (c) and inserting the following:
				
					(a)FindingsCongress
				finds that—
						(1)each year human
				beings and the environment are exposed to a large number of chemical substances
				and mixtures;
						(2)the chemical
				industry, an important part of the United States economy, provides valuable
				products that are used in diverse manufacturing industries and other
				commercial, institutional, and consumer applications;
						(3)more than 3
				decades after the enactment of the Toxic Substances Control Act, people and the
				environment in the United States are still exposed to thousands of chemicals
				whose safety has not been adequately reviewed and may harm health and the
				environment;
						(4)the incidence of
				some diseases and disorders linked to chemical substance exposures is on the
				rise;
						(5)biomonitoring of
				chemical substances in humans reveals that people in the United States carry
				hundreds of hazardous chemicals in their bodies;
						(6)the
				concentrations of certain chemical substances that persist and accumulate are
				increasing in the environment and in human bodies and are found across the
				world, including in the remote Arctic in which Native Americans face increasing
				contamination of traditional foods;
						(7)differences in
				metabolism and physiology at certain stages of development can make infants and
				children more vulnerable than adults to the effects of chemical exposure,
				especially exposures that occur in utero, during infancy, and during other
				critical periods of development;
						(8)manufacturers and
				processors of chemicals should supply sufficient health and environmental
				information before distributing products in commerce;
						(9)the Administrator
				must have and exercise the authority to develop sufficient information to
				assess chemical safety, and to act effectively when the Administrator obtains
				information that indicates there are risks of harmful exposure to chemical
				substances and mixtures;
						(10)there is
				significant global trade in the chemical sector and many of the companies that
				conduct business in the United States must also comply with chemical safety
				regulatory programs in other countries, and the data that is generated to
				comply with these other regulatory programs may be useful in understanding
				hazards and exposures of chemical substances and mixtures presented in the
				United States; and
						(11)a revised policy
				on the safety of chemical substances and mixtures will assist in renewing the
				manufacturing sector of the United States, create new and safer jobs, spur
				innovations in green chemistry, restore confidence domestically and
				internationally in the safety of products of the United States, and ensure that
				products of the United States remain competitive in the global market.
						(b)PolicyIt
				is the policy of the United States—
						(1)to protect the
				health of children, workers, consumers, and the public, and to protect the
				environment from harmful exposures to chemical substances and mixtures;
						(2)to promote the
				use of safer alternatives and other actions that reduce use of and exposure to
				hazardous chemical substances and reward innovation toward safer chemicals,
				processes, and products;
						(3)to require that
				all chemicals in commerce meet a risk-based safety standard that protects
				vulnerable and affected populations and the environment;
						(4)to require
				companies to provide sufficient health and environmental information for the
				chemical substances which they manufacture, process, or import as a condition
				of allowing such companies to distribute such chemicals in commerce;
						(5)to improve the
				quality of information on chemical safety and use;
						(6)to guarantee the
				right of the public and workers to know about the hazards and uses of chemical
				substances that they may be exposed to by maximizing public access to
				information on chemical safety and use; and
						(7)to strengthen
				cooperation between and among the Federal Government and State, municipal,
				tribal, and foreign governments.
						(c)GoalIt
				is the goal of the United States to address the harmful exposure of vulnerable
				or affected populations to chemical substances caused by the distribution of
				such substances in commerce by—
						(1)reviewing all
				chemical substances for safety and identifying the highest priority chemical
				substances for expedited review;
						(2)determining
				whether all chemical substances in commerce meet the safety standard under this
				subchapter;
						(3)applying
				appropriate restrictions to the use of a chemical substance, where warranted;
				and
						(4)encouraging the
				replacement of harmful chemicals and processes with safer
				alternatives.
						.
			4.DefinitionsSection 3 of the Toxic Substances Control
			 Act (15 U.S.C. 2602) is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (A)—
					(i)by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (C);
					(ii)in
			 clause (i), by striking and after nature,;
					(iii)in clause (ii),
			 by striking the period at the end and inserting , and;
			 and
					(iv)by
			 adding at the end the following new clause:
						
							(iii)any chemical
				substance contained in or formed into an
				article.
							;
					(B)by adding at the
			 end the following new subparagraph:
					
						(C)Notwithstanding
				molecular identity, the Administrator may determine, under section 5(a)(6),
				that a variant of a chemical substance is a new chemical
				substance.
						.
				(2)in paragraph
			 (4)—
				(A)by striking
			 or after or article;; and
				(B)by inserting
			 ; or to export or offer for export the substance, mixture, or
			 article after article after its introduction into
			 commerce;
				(3)in paragraph (5),
			 by inserting ambient and indoor after includes water,
			 ;
			(4)in paragraph (6),
			 by inserting relating to a chemical substance or mixture or to the
			 specific chemical identity of the chemical substance or mixture after
			 test;
			(5)in paragraph (8),
			 by inserting The term ‘mixture’ includes any mixture contained in or
			 formed into an article. after combination were
			 combined.;
			(6)in paragraph (9),
			 by striking which is not included in the chemical substance list
			 compiled and published under section 8(b) and inserting for
			 which the manufacturer or processor of the chemical substance has not submitted
			 a declaration under section 8(a);
			(7)by striking
			 paragraph (12);
			(8)by redesignating
			 paragraphs (13) and (14) as paragraphs (12) and (13), respectively; and
			(9)by adding at the
			 end the following new paragraphs:
				
					(14)Adverse
				effectThe term adverse effect means a biochemical
				change, anatomic change, functional impairment, or pathological lesion, or its
				known precursor, that—
						(A)affects or alters
				the performance of an anatomic structure of a vital system of an organism or
				progeny of an organism;
						(B)causes
				irreversible change in the homeostasis of an organism;
						(C)increases the
				susceptibility of an organism or progeny of an organism to other chemical or
				biological stressors or reduces the ability of an organism or progeny of an
				organism to respond to additional health or environmental challenges; or
						(D)affects, alters,
				or harms the environment such that the health of humans or other organisms is
				directly or indirectly threatened.
						(15)Aggregate
				exposureThe term aggregate exposure means all
				exposure to—
						(A)a chemical
				substance or mixture from the manufacture, processing, distribution, use, and
				disposal of a chemical substance that is not considered to be a chemical
				substance under this chapter solely because of the use of the substance as or
				in a food, food additive, cosmetic, or device (as such terms are defined in
				section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				321));
						(B)all other sources
				of the chemical substance under subparagraph (A), including—
							(i)contamination of
				food, air, water, soil, and house dust from current or prior uses or
				activity;
							(ii)accidental
				releases;
							(iii)permitted
				sources of pollution;
							(iv)nonpoint sources
				of pollution; and
							(v)documented
				background levels from natural and anthropogenic sources; and
							(C)any mixture
				containing the chemical substance under subparagraph (A).
						(16)BioaccumulativeThe
				term bioaccumulative has the meaning given to such term in the
				policy statement entitled Category for Persistent, Bioaccumulative, and
				Toxic New Chemical Substances (64 Fed. Reg. 60194, Nov. 4, 1999). The
				Administrator may issue a rule to update the definition of such term for
				purposes of this chapter.
					(17)Chemical
				identityThe term chemical identity includes the
				following—
						(A)with respect to a
				chemical substance, each common and trade name of the chemical
				substance;
						(B)with respect to a
				chemical substance, the name of the chemical substance appearing in
				International Union of Pure and Applied Chemistry nomenclature and the most
				current Collective Index format;
						(C)with respect to a
				chemical substance, each Chemical Abstracts Service registration number of the
				chemical substance;
						(D)with respect to a
				chemical substance, the molecular structure of the chemical substance;
						(E)with respect to a
				mixture, the chemical identities of the mixture’s component chemical
				substances; and
						(F)with respect to a
				mixture, the proportions the mixture’s component chemical substances.
						(18)Cumulative
				exposureThe term cumulative exposure means the sum
				of aggregate exposure to—
						(A)each of the
				chemical substances that are known or suspected to contribute appreciably to
				the risk of an adverse effect; and
						(B)mixtures
				containing chemical substances described under subparagraph (A).
						(19)End
				consumerThe term end consumer means an individual
				or other entity that purchases and uses or consumes a chemical substance,
				mixture, or article.
					(20)Federal
				agencyThe term Federal agency means any department,
				agency, or other instrumentality of the Federal Government, any independent
				agency or establishment of the Federal Government including any Government
				corporation, and the Government Printing Office.
					(21)PersistentThe
				term persistent has the meaning given to such term in the policy
				statement entitled Category for Persistent, Bioaccumulative, and Toxic
				New Chemical Substances (64 Fed. Reg. 60194, Nov. 4, 1999). The
				Administrator may issue a rule to update the definition of such term for
				purposes of this chapter.
					(22)PersonThe
				term person means an individual, trust, firm, joint stock company,
				corporation (including a Government corporation), partnership, association,
				State, municipality, commission, political subdivision of a State, or any
				interstate body and shall include each Federal agency and any officer, agent,
				or employee thereof.
					(23)Reasonable
				certainty of no harmThe term reasonable certainty of no
				harm means, in establishing whether a chemical substance or mixture
				meets the safety standard under this subchapter, that aggregate exposure and
				cumulative exposure of the general population or of any vulnerable population
				to the chemical substance or mixture presents a negligible risk of any adverse
				effect on the general population or a vulnerable population.
					(24)Special
				substance characteristicsThe term special substance
				characteristics means, such physical, chemical, or biological
				characteristics, other than molecular identity, that the Administrator
				determines, by order or rule, may significantly affect the risks posed by
				substances exhibiting those characteristics. In determining the existence of
				special substance characteristics, the Administrator may consider—
						(A)size or size
				distribution;
						(B)shape and surface
				structure;
						(C)reactivity;
				and
						(D)any other
				properties that may significantly affect the risks posed.
						(25)ToxicThe
				term toxic, with respect to a chemical substance or mixture, means
				that the chemical substance or mixture has a toxicological property—
						(A)meeting the
				criteria for Category 1 or Category 2 for any of the toxicity endpoints
				established by the Globally Harmonized System for the Classification and
				Labeling of Hazardous Substances;
						(B)that causes an
				adverse effect that has been demonstrated in humans or other exposed organisms;
				or
						(C)for which the
				weight of evidence (such as demonstration of such an adverse effect as
				described in clause (i) in laboratory studies or data for a chemical from the
				same chemical class that exhibits such an adverse effect) demonstrates the
				potential for an adverse effect in humans or other exposed organisms.
						(26)Toxicological
				propertyThe term toxicological property means
				actual or potential toxicity or other adverse effects of a chemical substance
				or mixture, including actual or potential effects of exposure to a chemical
				substance or mixture on—
						(A)mortality;
						(B)morbidity,
				including carcinogenesis;
						(C)reproduction;
						(D)growth and
				development;
						(E)the immune
				system;
						(F)the endocrine
				system;
						(G)the brain or
				nervous system;
						(H)other organ
				systems; or
						(I)any other
				biological functions in humans or nonhuman organisms.
						(27)Vulnerable
				populationThe term vulnerable population means a
				population that is subject to a disproportionate exposure to, or potential for
				a disproportionate adverse effect from exposure to, a chemical substance or
				mixture, including—
						(A)infants,
				children, and adolescents;
						(B)pregnant
				women;
						(C)elderly;
						(D)individuals with
				preexisting medical conditions;
						(E)workers that work
				with chemical substance and mixtures; and
						(F)members of any
				other appropriate population identified by the
				Administrator.
						.
			5.Minimum data set
			 and testing of chemical substances and mixturesSection 4 of the Toxic Substances Control
			 Act (15 U.S.C. 2603) is amended to read as follows:
			
				4.Minimum data set
				and testing of chemical substances and mixtures
					(a)Minimum data
				set
						(1)Minimum data
				set ruleNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2010, the Administrator shall establish, by rule, the
				data that constitute the minimum data set for chemical substances and mixtures.
				The rule shall require submission of a minimum data set including information
				on substance characteristics and on hazard, exposure, and use of chemical
				substances and mixtures that the Administrator anticipates will be useful in
				conducting safety standard determinations pursuant to section 6(b) or carrying
				out any provision of this chapter. The rule shall also establish requirements
				for manufacturers and processors to update their minimum data set submissions,
				as appropriate. The rule may provide for varied or tiered testing for different
				chemical substances, mixtures or categories of chemical substances and
				mixtures. Studies conducted to satisfy such data requirements shall be
				conducted in accordance with section 31.
						(2)Submission of
				minimum data setThe manufacturers and processors of a chemical
				substance shall submit the minimum data set for the chemical substance to the
				Administrator by—
							(A)18 months after
				the date on which the Administrator places the chemical substance on the
				priority list; or
							(B)for a new
				chemical substance, the date on which the notice required in section 5(b)(1) is
				filed.
							(3)ProhibitionThe
				Administrator may, by order, prohibit a manufacturer or processor in violation
				of paragraph (2) from manufacturing, processing, or distributing in commerce
				the chemical substance or any mixture or article containing the chemical
				substance, except as authorized under section 6(e).
						(b)Testing
						(1)In
				generalThe Administrator may, by rule or order, require testing
				with respect to any chemical substance or mixture, and the submission of test
				results by a specified date, as necessary for making any determination or
				carrying out any provision of this chapter. Nothing in this paragraph shall be
				construed as limiting the Administrator’s authority under paragraph (2).
						(2)Sample
				submissionThe Administrator may, by rule or order require the
				submission of a sample of any chemical substance or mixture in such manner as
				enables the Administrator to conduct such tests as are necessary for making any
				determination or carrying out any provision of this chapter. Nothing in this
				paragraph shall be construed as limiting the Administrator’s authority under
				paragraph (1).
						(3)ProhibitionThe
				Administrator may, by order, prohibit a manufacturer or processor in violation
				of a rule or order under paragraph (1) from manufacturing, processing, or
				distributing in commerce the chemical substance or any mixture or article
				containing the chemical substance, except as authorized under section
				6(e).
						(4)ExemptionIf
				a manufacturer or processor has submitted a declaration of cessation of
				manufacture or processing under section 8(a)(3) for a chemical substance, the
				manufacturer or processor shall be exempted from the requirements of this
				subsection.
						(c)Test rules or
				orders
						(1)A rule or order
				under subsection (b) shall include—
							(A)identification of
				the chemical substance or mixture for which testing is required under the rule
				or order;
							(B)standards for the
				development of test data for such substance or mixture; and
							(C)a specification
				of the period (which period may not be of unreasonable duration) within which
				the persons required to conduct the testing shall submit to the Administrator
				data developed in accordance with the standards referred to in subparagraph
				(B).
							In
				determining the standards and period to be included, pursuant to subparagraphs
				(B) and (C), in a rule or order under subsection (b), the Administrator’s
				considerations shall include the relative costs of the various test protocols
				and methodologies which may be required under the rule or order and the
				reasonably foreseeable availability of the facilities and personnel needed to
				perform the testing required under the rule. Any such rule or order may require
				the submission to the Administrator of preliminary data during the period
				prescribed under subparagraph (C).(2)Types of health
				and environmental information
							(A)In
				generalThe types of health and environmental information for
				which standards for the development of test data may be prescribed
				include—
								(i)information
				pertaining to carcinogenesis, mutagenesis, teratogenesis, behavioral disorders,
				cumulative or synergistic effects, and any other effect which may be considered
				in a safety determination;
								(ii)information
				pertaining to exposure to the chemical substance or mixture, including
				information regarding the presence of the chemical or mixture in human blood,
				fluids, or tissue; and
								(iii)information
				pertaining to—
									(I)bioaccumulation;
									(II)persistence;
									(III)acute
				toxicity;
									(IV)subacute
				toxicity;
									(V)chronic toxicity;
				and
									(VI)any other
				characteristic which may present an adverse effect.
									(B)Methodologies
								(i)In
				generalThe Administrator may prescribe methodologies in
				standards for the development of test data including—
									(I)epidemiologic
				studies;
									(II)biomonitoring
				studies;
									(III)serial or
				hierarchical tests;
									(IV)in vitro tests;
				and
									(V)whole animal
				tests, consistent with section 31.
									(ii)RequirementPrior
				to prescribing epidemiologic studies of employees, the Administrator shall
				consult with the Director of the National Institute for Occupational Safety and
				Health.
								(C)ReviewPeriodically,
				but not less frequently than once every 3 years, the Administrator
				shall—
								(i)review the
				adequacy of the standards for development of data prescribed in rules under
				subsection (a); and
								(ii)if necessary,
				institute proceedings to make appropriate revisions of the standards.
								(3)Persons
				required to conduct tests and submit data
							(A)In
				generalExcept as provided in subparagraph (B), a rule or order
				under subsection (b) respecting a chemical substance or mixture shall specify
				the persons required to conduct tests and submit data to the Administrator on
				the substance or mixture.
							(B)ExceptionThe
				Administrator may permit 2 or more of the persons described in subparagraph (A)
				to designate 1 of the persons or a qualified third party to conduct the tests
				and submit the data on behalf of the persons making the designation.
							(C)LiabilityAll
				persons described in subparagraphs (A) and (B) shall remain liable for
				compliance with any requirements subject to the designation.
							(4)Expiration of
				rules and orders
							(A)In
				generalAny rule or order under subsection (b) that requires the
				testing and submission of data with respect to a particular chemical substance
				or mixture shall expire at the end of the reimbursement period (as defined in
				subsection (d)(3)) that is applicable to test data with respect to the
				substance or mixture unless, prior to that date, the Administrator withdraws
				the rule or order.
							(B)Category of
				chemical substances or mixturesA rule or order under subsection
				(b) that requires the testing and submission of data with respect to a category
				of chemical substances or mixtures shall expire with respect to a chemical
				substance or mixture included in the category at the end of the reimbursement
				period (as defined in subsection (d)(3)) that is applicable to test data with
				respect to the substance or mixture unless, prior to that date, the
				Administrator withdraws the rule or order with respect the substance or mixture
				or in its entirety.
							(d)Exemptions
						(1)In
				generalAny person required by a rule or order under subsections
				(a) or (b) to conduct tests and submit data with respect to a chemical
				substance or mixture may apply to the Administrator (in such form and manner as
				the Administrator shall prescribe) for an exemption from the
				requirement.
						(2)Action by
				AdministratorIn accordance with paragraph (3) or (4), the
				Administrator shall exempt an applicant under paragraph (1) from conducting
				tests and submitting data with respect to the substance or mixture under the
				rule or order with respect to which the application was submitted, if, on
				receipt of the application, the Administrator determines that—
							(A)the chemical
				substance or mixture with respect to which the application was submitted is
				equivalent to a chemical substance or mixture for which—
								(i)data has been
				submitted to the Administrator in accordance with a rule or order under
				subsection (a) or (b); or
								(ii)data is being
				developed in accordance with the rule or order; and
								(B)submission of
				data by the applicant with respect to the substance or mixture would be
				duplicative of data that—
								(i)has been
				submitted to the Administrator in accordance with the rule or order under
				subsection (a) or (b); or
								(ii)is being
				developed in accordance with the rule or order.
								(3)Reimbursement
				due to exemption for previously submitted test data
							(A)Definition of
				reimbursement periodIn this paragraph, the term
				reimbursement period, with respect to any test data for a chemical
				substance or mixture, means a period—
								(i)beginning on the
				date on which the test data is submitted in accordance with a rule or order
				issued under subsection (a) or (b); and
								(ii)ending on the
				later of—
									(I)5 years after the
				date referred to in clause (i); or
									(II)at the
				expiration of a period that—
										(aa)begins on the
				date referred to in clause (i); and
										(bb)is
				equal to the period that the Administrator determines was necessary to develop
				the test data.
										(B)Reimbursement
								(i)In
				generalExcept as provided in clause (ii), if the exemption under
				paragraph (2) of any person from the requirement to conduct tests and submit
				test data with respect to a chemical substance or mixture is granted on the
				basis of the existence of previously submitted test data and the exemption is
				granted during the reimbursement period for the test data, the Administrator
				shall order the person granted the exemption to provide fair and equitable
				reimbursement (in an amount determined under rules of the Administrator)
				to—
									(I)the person who
				previously submitted the test data, for a portion of the costs incurred by the
				person in complying with the requirement to submit the data; and
									(II)any other person
				who has been required under this subsection to contribute with respect to the
				costs, for a portion of the amount the person was required to
				contribute.
									(ii)ExceptionClause
				(i) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in clause (i) and the
				persons described in subclauses (I) and (II) of that clause.
								(iii)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (i) for costs
				incurred with respect to a chemical substance or mixture, the Administrator
				shall, after consultation with the Attorney General and the Federal Trade
				Commission, consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the person to be reimbursed; and
									(II)the share of the
				market for the substance or mixture of the person required to provide
				reimbursement in relation to the share of the market of the persons to be
				reimbursed.
									(4)Reimbursement
				due to exemption for test data being developed in accordance with a rule or
				order
							(A)In
				generalExcept as provided in subparagraph (B), if the exemption
				under paragraph (2) of any person from the requirement to conduct tests and
				submit test data with respect to a chemical substance or mixture is granted on
				the basis of the fact that test data is being developed by 1 or more persons in
				accordance with a rule or order issued under subsection (a) or (b), the
				Administrator shall order the person granted the exemption to provide fair and
				equitable reimbursement (in an amount determined under rules of the
				Administrator)—
								(i)to each such
				person who is developing the test data, for a portion of the costs incurred by
				each person in complying with the rule or order; and
								(ii)to any other
				person who has been required under this subsection to contribute with respect
				to the costs of complying with the rule or order, for a portion of the amount
				the person was required to contribute.
								(B)ExceptionSubparagraph
				(A) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in subparagraph (A) and the
				persons described in clauses (i) and (ii) of that subparagraph.
							(C)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in clauses (i) and (ii) of subparagraph (A) for costs
				incurred with respect to a chemical substance or mixture, the Administrator
				shall, after consultation with the Attorney General and the Commissioners of
				the Federal Trade Commission, consider the factors described in paragraph
				(3)(B)(iii).
							(D)Lack of
				complianceIf any exemption is granted under paragraph (2) on the
				basis that 1 or more persons are developing test data pursuant to a rule or
				order promulgated or issued under subsection (a) or (b), and after the
				exemption is granted, the Administrator determines that no such person has
				complied with the rule or order, the Administrator shall—
								(i)after providing
				written notice to the person who holds the exemption and an opportunity for a
				hearing, by order terminate the exemption; and
								(ii)notify in
				writing the person of the requirements of the rule or order with respect to
				which the exemption was granted.
								(e)Notice
						(1)In
				generalNot later than 15 days after the date of receipt of any
				test data pursuant to a rule or order under subsection (a) or (b), the
				Administrator shall publish in the Federal Register a notice of the receipt of
				the test data.
						(2)RequirementsSubject
				to section 14, each notice shall—
							(A)identify the
				chemical substance or mixture with respect to which data have been
				received;
							(B)list the
				commercial and consumer uses or intended commercial and consumer uses of the
				substance or mixture known to the Administrator and the information required by
				the applicable standards for the development of test data; and
							(C)describe the
				nature of the test data developed.
							(3)AvailabilitySubject
				to section 14, test data described in this subsection shall be made available
				on the internet by the Administrator.
						(f)Requests from
				other agencies for additional information or testing
						(1)In
				generalIf another Federal agency determines that information
				relating to a chemical substance or mixture, including data derived from new
				testing or monitoring, would assist the agency in carrying out duties or
				exercising authority of the agency, but that information is not available to
				the agency, the agency may request the Administrator to seek the information on
				behalf of the requesting agency.
						(2)Duty of
				AdministratorNot later than 60 days after the date of receipt of
				a request under paragraph (1), the Administrator shall—
							(A)subject to
				section 14, make the data available to the requesting agency;
							(B)issue a rule or
				order under section 8(f) to require—
								(i)the submission of
				existing pertinent data to the Administrator; and
								(ii)that a copy of
				any such submission also be furnished to the requesting agency;
								(C)issue a rule or
				order under subsection (b)—
								(i)to develop the
				data; and
								(ii)to require the
				developed data be furnished to the requesting agency; or
								(D)publish in the
				Federal Register the reason for not taking any of the actions described in this
				paragraph.
							(g)CertificationEach
				submission required under this section or under a rule or an order promulgated
				or issued by the Administrator under this section shall be accompanied by a
				certification signed by a responsible official of the manufacturer or processor
				that each statement contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or
				processor.
						.
		6.Manufacturing
			 and processing noticesSection
			 5 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended to read as
			 follows:
			
				5.Manufacturing
				and processing notices
					(a)New chemical
				substances and mixtures and new uses of chemical substances and
				mixtures
						(1)New chemical
				substances and mixturesExcept as provided in subsection (d), no
				person may manufacture or process a new chemical substance unless—
							(A)(i)the person submits to
				the Administrator a notice, in accordance with subsection (c), of the intention
				of the person to manufacture or process the substance; and
								(ii)the person complies with
				subsection (b); and
								(B)the
				Administrator—
								(i)finds that the
				manufacturers and processors have established that the chemical substance meets
				the safety standard under section 6(b); or
								(ii)finds that the
				new chemical substance, or a metabolite or degradation product of the chemical
				substance, as applicable, is not, and is not expected to be—
									(I)manufactured in a
				volume of more than 1,000,000 pounds annually or released into the environment
				in a volume of more than 100,000 pounds annually;
									(II)a known,
				probable, or suspected reproductive, developmental, neurological, or
				immunological toxicant, carcinogen, mutagen, or endocrine disruptor, or has
				other toxicological properties of concern;
									(III)persistent and
				bioaccumulative;
									(IV)found in human
				cord blood, or otherwise found in human blood, fluids, or tissue, unless the
				chemical substance or metabolite or degradation product is naturally present at
				the level commonly found in that medium; or
									(V)found in food,
				drinking water, ambient or indoor air, residential soil, or house dust, unless
				the chemical substance or metabolite or degradation product is naturally
				present at the level commonly found in that medium.
									(2)New uses of
				existing chemical substances prior to safety determination
							(A)In
				generalExcept as provided in subparagraph (B), with respect to
				an existing chemical substance which the Administrator has not made a safety
				determination under section 6, no person may manufacture or process the
				chemical substance—
								(i)for a use that
				was not ongoing on the date of enactment of the Safe Chemicals Act of
				2010;
								(ii)at a
				significantly increased volume above the level on the date of enactment;
				or
								(iii)if the person
				had not previously manufactured or processed the chemical substance on the date
				of enactment of the Safe Chemicals Act of 2010.
								(B)Header
				neededThe person—
								(i)submits to the
				Administrator a new or updated declaration referred to in section 8(a);
				and
								(ii)complies with
				subsection (b).
								(3)New uses of
				existing chemical substances that meet the safety standard
							(A)In
				generalWith respect to an existing chemical substance for which
				the Administrator has determined under section 6(b) that the manufacturers and
				processors of the chemical substance have established that the substance meets
				the safety standard, no person may manufacture or process the chemical
				substance for a use, at a production volume, or in a manner other than those
				the Administrator specified in the safety determination, unless—
								(i)the manufacturer
				or processor submits to the Administrator—
									(I)a notice of the
				intention of the manufacturer or processor to manufacture or process the
				substance for the new use or at the new production volume, or in such other
				manner that is inconsistent with a specified condition or term for such
				substance; and
									(II)all updates to
				the minimum data set relevant to the new use, new production volume, or other
				new manner of manufacturing or processing;
									(ii)the notice under
				clause (i)(I) indicates that the chemical substance will continue to meet the
				safety standard if the allowed uses, allowed production volume, or other
				specified conditions or terms for such chemical substance are revised to
				encompass the new use or new production volume, or other new manner of
				manufacturing or processing; and
								(iii)the
				Administrator determines that the manufacturer or processor submitting the
				notice has established that the chemical substance will continue to meet the
				safety standard if the allowed uses or allowed production volume, or other
				specified conditions or terms for such substance, are revised to encompass the
				new use or new production volume or other new manner of manufacturing or
				processing.
								(B)Amendment to
				safety determinationIf the conditions described in clause (i)
				through (iii) of subparagraph (A) are satisfied, the Administrator shall, by
				order, amend the safety determination for the chemical substance to include the
				new use or new production volume among the allowed uses or production volumes
				of the chemical substance.
							(4)Safety standard
				determination
							(A)In
				generalExcept as provided in subparagraphs (B) and (C), not
				later than 180 days after the date of receipt of a notice and supporting data
				that satisfies paragraph (1)(A) or paragraph (3)(A), the Administrator shall
				determine whether the person submitting the notice has established that the
				chemical substance will meet, or continue to meet, the safety standard under
				section 6(b).
							(B)ExceptionIn
				the case of a notice under paragraph (1)(A), the Administrator shall not be
				subject to the deadline described in subparagraph (A) if the Administrator
				first makes the finding specified under paragraph (1)(B)(ii).
							(C)ExtensionThe
				Administrator may extend the determination deadline under subparagraph (A) by 1
				or more additional periods not to exceed 12 months in aggregate, by action in
				accordance with section 5(b) or section 6(b)(2)(A)(i)(I)(bb), or other means,
				as necessary to secure additional relevant data for the determination.
							(D)Failure to make
				a timely determinationThe failure of the Administrator to make a
				timely determination in accordance with this paragraph shall not be sufficient
				to satisfy paragraph (1)(B)(ii) or paragraph (3)(A)(iii).
							(5)Notice of
				commencementNot later than 30 days after the date on which a
				manufacturer or processor commences manufacturing or processing of a new
				chemical substance, the manufacturer or processor shall submit to the
				Administrator a notice of commencement of manufacture or processing.
						(6)Chemical
				substances exhibiting special substance characteristics
							(A)DeterminationThe
				Administrator shall determine by order or rule that a variant of a chemical
				substance exhibiting one or more special substance characteristics—
								(i)is a use that is
				separate from any use of the chemical substance that does not exhibit such
				special substance characteristics; or
								(ii)is a new
				chemical substance.
								(B)Requirements
				for variants that are separate usesIn the case of a chemical
				substance which the Administrator determines to be a separate use based on its
				special substance characteristics, the manufacturer or processor shall satisfy
				such further conditions as the Administrator establishes, by order or
				rule.
							(b)Submission of
				data
						(1)In
				generalIf a person is required by subsection (a) to submit to
				the Administrator a notice before beginning the manufacture or processing of a
				chemical substance, and is required by a rule or order under section 4(b) to
				submit test data for the chemical substance before the submission of the
				notice, the person shall submit to the Administrator the data in accordance
				with the rule or order at the time the notice is submitted under subsection
				(b).
						(2)AvailabilitySubject
				to section 14, test data submitted under paragraph (1) shall be made available
				on the internet by the Administrator.
						(c)Content and
				availability of notice
						(1)Content of
				noticeThe notice required by subsection (b)(1) shall
				include—
							(A)the declaration
				described in section 8(a)(2);
							(B)the minimum data
				set, as defined in accordance with section 4(a); and
							(C)a statement that
				the chemical substance will meet the safety standard.
							(2)AvailabilitySubject
				to section 14, a notice described in paragraph (1) shall be made available on
				the internet by the Administrator.
						(3)Public
				informationSubject to section 14, not later than 5 days
				(excluding Saturdays, Sundays, and legal holidays) after the date of the
				receipt of a notice under subsection (a) or of data under subsection (b), the
				Administrator shall make available on the internet information that—
							(A)identifies the
				chemical substance for which notice or data has been received;
							(B)lists the uses or
				intended uses of the chemical substance;
							(C)in the case of
				the receipt of data under subsection (b), describes—
								(i)the nature of the
				tests performed with respect to the chemical substance; and
								(ii)any data that
				were received under subsection (b) or a rule or order under section 4;
				and
								(D)references the
				availability of the minimum data set.
							(4)List of
				noticesAt the beginning of each month, the Administrator shall
				make available on the internet a list of each chemical substance for which
				notice has been received under subsection (a).
						(d)Exemptions
						(1)Test marketing
				purposesThe Administrator may, upon application, exempt any
				person from any requirement of subsection (a) or (b) to permit the person to
				manufacture or process a chemical substance for test marketing purposes—
							(A)upon a showing by
				the person satisfactory to the Administrator that the manufacture, processing,
				distribution in commerce, use, and disposal of the chemical substance, and that
				any combination of those activities, will not endanger the health or the
				environment; and
							(B)under such
				restrictions as the Administrator considers appropriate.
							(2)Equivalent
				chemical substances
							(A)In
				generalThe Administrator shall, upon application, fully or
				partially exempt any person from the requirement to submit any data otherwise
				required with respect to a chemical substance for which notice is submitted
				under subsection (a) if, on receipt of an application, the Administrator
				determines that—
								(i)the chemical
				substance with respect to which the application was submitted is equivalent to
				a chemical substance for which data has been submitted to the Administrator as
				required by this chapter; and
								(ii)submission of
				data by the applicant on the chemical substance would be duplicative of data
				which has been submitted to the Administrator in accordance with this
				chapter.
								(iii)Effective
				dateNo exemption granted under this subparagraph with respect to
				the submission of data for a chemical substance may take effect before the
				beginning of the reimbursement period applicable to the data.
								(B)Fair and
				equitable reimbursement
								(i)Definition of
				reimbursement periodIn this subparagraph, the term
				reimbursement period, with respect to any previously submitted
				data for a chemical substance, means a period—
									(I)beginning on the
				date of the termination of the prohibition, imposed under this section, on the
				manufacture or processing of the chemical substance by the person who submitted
				the data to the Administrator; and
									(II)ending on the
				later of—
										(aa)the date that is
				5 years after the date referred to in subclause (I); or
										(bb)at
				the expiration of a period beginning on the date referred to in subclause (I)
				that is equal in length to the period that the Administrator determines to be
				necessary to develop the data.
										(ii)ReimbursementExcept
				as provided in clause (iii), if the Administrator exempts any person, under
				subparagraph (A), from submitting data required under subsection (a) or (b) for
				a chemical substance because of the existence of previously submitted data and
				the exemption is granted during the reimbursement period for that data, the
				Administrator shall order the person granted the exemption to provide fair and
				equitable reimbursement (in an amount determined under rules of the
				Administrator)—
									(I)to the person who
				previously submitted the data on which the exemption was based, for a portion
				of the costs incurred by the person in complying with the requirement under
				this subchapter to submit the data; and
									(II)to any other
				person who has been required under this subparagraph to contribute with respect
				to the costs, for a portion of the amount the person was required to
				contribute.
									(iii)ExceptionClause
				(ii) shall not apply if the person exempted under that clause and the persons
				described in subclauses (I) and (II) of that clause agree on the amount and
				method of reimbursement.
								(iv)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (ii) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Commissioners of the Federal
				Trade Commission, consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the persons to be reimbursed; and
									(II)the share of the
				market for the chemical substance of the person required to provide
				reimbursement in relation to the share of the market of the persons to be
				reimbursed.
									(3)Small
				quantities
							(A)In
				generalIf the conditions described in subparagraph (B) are met,
				subsections (a) and (b) shall not apply with respect to the manufacturing or
				processing of any chemical substance that is manufactured or processed, or
				proposed to be manufactured or processed, only in small quantities (as defined
				by the Administrator by rule) solely for purposes of—
								(i)scientific
				experimentation or analysis; or
								(ii)chemical
				research on, or analysis of such substance or another substance, including such
				research or analysis for the development of a product.
								(B)ConditionsThe
				conditions referred to in subparagraph (A) are that all persons engaged in the
				experimentation, research, or analysis for a manufacturer or processor are
				notified (in such form and manner as the Administrator may prescribe) of any
				risk to health which the manufacturer, processor, or the Administrator has
				reason to believe may be associated with such chemical substance.
							(4)Temporary
				existenceThe Administrator may, upon application, exempt from
				subsections (a) and (b) the manufacturing or processing of any chemical
				substance—
							(A)that exists
				temporarily as a result of a chemical reaction in the manufacturing or
				processing of a mixture or another chemical substance; and
							(B)to which there is
				no, and will not be, human or environmental exposure.
							(5)Publication
							(A)In
				generalAs soon as practicable after receipt of an application
				under paragraph (1) or (4), the Administrator shall publish in the Federal
				Register notice of the receipt of the application.
							(B)RequirementsThe
				Administrator shall—
								(i)give interested
				persons an opportunity to comment upon any application described in
				subparagraph (A);
								(ii)not later than
				45 days after the date of receipt of an application, approve or deny the
				application; and
								(iii)publish in the
				Federal Register notice of the approval or denial of the application.
								(e)CertificationEach
				submission required under this section or under a rule or an order promulgated
				or issued by the Administrator under this section shall be accompanied by a
				certification signed by a responsible official of the manufacturer or processor
				that each statement contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor.
						(f)DefinitionsIn
				this section:
						(1)Manufacture and
				processThe terms manufacture and
				process mean manufacture or process, respectively, for commercial
				purposes.
						(2)Test
				marketingThe term test marketing does not include
				any provision of a chemical substance or mixture, or an article containing a
				chemical substance or mixture, to an end consumer of the chemical substance,
				mixture, or
				article.
						.
		7.Prioritization,
			 safety standard determination, and risk managementSection
			 6 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended to read as
			 follows:
			
				6.Prioritization,
				safety standard determination, and risk management
					(a)Prioritization
				of chemical substances
						(1)Establishment
				of priority listNot later than 18 months after the date of
				enactment of the Safe Chemicals Act of 2010, the Administrator shall by order
				develop and publish a priority list containing the names of not less than 300
				chemical substances for which safety determinations under this section shall
				first be made. Chemical substances shall be selected to be on the list at the
				Administrator’s discretion, based on available scientific evidence, and
				consideration of their risk relative to other chemical substances, based upon
				presence in biological and environmental media, use, production volume,
				toxicity, persistence, bioaccumulation, or other properties indicating
				risk.
						(2)Updating of
				listThe Administrator shall—
							(A)remove a chemical
				substance or mixture from the list under paragraph (1) only after a safety
				standard determination has been made for such chemical substance or mixture
				pursuant to subsection (b);
							(B)add chemical
				substances or mixtures to the list periodically so that the number of chemical
				substances on the list will not be fewer than 300 at any given time, until such
				time as all chemical substances and mixtures distributed in commerce have had a
				safety standard determination. Additions to the list shall be consistent with
				paragraph (1) and based on consideration generally of risk relative to listed
				chemical substances and mixtures to the extent practicable. Such additions to
				the list may be made in response to petitions under section 21; and
							(C)give due
				consideration to any recommendation provided by the committee established under
				paragraph (3).
							(3)Interagency
				prioritization and testing committee
							(A)EstablishmentThere
				is established an interagency committee (referred to in this section as the
				committee) to make recommendations to the Administrator
				concerning—
								(i)the issuance of
				test rules or orders for chemical substances and mixtures under section 4(b);
				and
								(ii)the placement of
				chemical substances on the priority list under this subsection.
								(B)Recommendations
								(i)FactorsIn
				making a recommendation concerning—
									(I)the issuance of
				test rules or orders under section 4(b), the committee shall consider all
				factors relevant to risk; and
									(II)placement on the
				priority list under subsection (a), the committee shall consider the criteria
				identified pursuant to subsection (a)(1).
									(ii)FormThe
				recommendations of the committee shall be in the form of 1 or more lists of
				chemical substances and mixtures that shall specify, either by individual
				substance or mixture or by groups of substances or mixtures—
									(I)the
				recommendations of the committee that particular chemical substances, mixtures,
				or categories of chemical substances or mixtures be the subject of a test rule
				or order under section 4(b); or
									(II)the
				recommendations of the committee that particular chemical substances, or groups
				of chemical substances, be placed on the priority list.
									(iii)Additions or
				revisions
									(I)In
				generalAt least once every year, the committee shall—
										(aa)make such
				additions or revisions to the recommendations of the commission as the
				commission determines to be necessary; and
										(bb)submit to the
				Administrator the recommendations and a statement of the reasons of the
				committee for any additions or revisions.
										(II)PublicationOn
				receipt of any new or revised recommendations, the Administrator shall publish
				in the Federal Register the recommendations and the statement of the reasons
				for the additions or revisions.
									(III)CommentsThe
				Administrator shall—
										(aa)provide
				reasonable opportunity to any interested person to file with the Administrator
				written comments on the recommendations of the committee, and any additions or
				revisions to the recommendations by the committee;
										(bb)consideration
				such comments; and
										(cc)make the
				comments available to the public.
										(C)CompositionThe
				committee shall consist of the following 8 members:
								(i)One member
				appointed by the Administrator from officers or employees of the Environmental
				Protection Agency.
								(ii)One member
				appointed by the Secretary of Labor from officers or employees of the
				Department of Labor engaged in the activities of the Secretary of Labor under
				the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
								(iii)One member
				appointed by the Chairman of the Council on Environmental Quality from the
				Council or the officers or employees of the Council.
								(iv)One member
				appointed by the Director of the National Institute for Occupational Safety and
				Health from officers or employees of the Institute.
								(v)One member
				appointed by the Director of the National Institute of Environmental Health
				Sciences from officers or employees of the Institute.
								(vi)One member
				appointed by the Director of the National Cancer Institute from officers or
				employees of the Institute.
								(vii)One member
				appointed by the Director of the National Science Foundation from officers or
				employees of the Foundation.
								(viii)One member
				appointed by the Secretary of Commerce from officers or employees of the
				Department of Commerce.
								(D)Appointment of
				members
								(i)Designees
									(I)In
				generalAn appointed member may designate an individual to serve
				on the committee on behalf of the member.
									(II)PrerequisitesA
				designation may be made only—
										(aa)with the
				approval of the applicable appointing authority; and
										(bb)if
				the individual is from the entity from which the member was appointed.
										(ii)Terms
									(I)In
				generalNo individual may serve as a member of the committee for
				more than 4 years in the aggregate.
									(II)Members
				leaving appointing entitiesIf any member of the committee leaves
				the entity from which the member was appointed—
										(aa)the member may
				not continue as a member of the committee; and
										(bb)the position of
				the member shall be considered to be vacant.
										(III)VacanciesA
				vacancy on the committee shall be filled in the same manner in which the
				original appointment was made.
									(E)Conflicts of
				interest
								(i)Post-termination
				employment or compensationNo member of the committee, or
				designee of the member, shall accept employment or compensation from any person
				subject to any requirement of this chapter or of any rule promulgated or order
				issued under this chapter, for a period of at least 1 year after the date of
				termination of service on the committee.
								(ii)Financial
				interestsNo person, while serving as a member of the committee
				or designee of the member, may own any stocks or bonds, or have any pecuniary
				interest, of substantial value in any person engaged in the manufacture,
				processing, or distribution in commerce of any chemical substance or mixture
				subject to this chapter or of any rule promulgated or order issued under this
				chapter.
								(iii)ViolationsThe
				Administrator, acting through attorneys of the Environmental Protection Agency,
				or the Attorney General may bring an action in the appropriate district court
				of the United States to restrain any violation of this subparagraph.
								(F)Administrative
				supportThe Administrator shall provide the committee such
				administrative support services as may be necessary to enable the committee to
				carry out the functions of the committee under this subsection.
							(4)No judicial
				review; nondiscretionary duty
							(A)No judicial
				reviewThe following actions shall not be subject to judicial
				review, including when a prioritization decision or recommendation coincides
				with or is based on other decisions under this chapter that are subject to
				judicial review:
								(i)A
				decision whether to place a particular chemical substance on the priority list
				pursuant to this subsection;
								(ii)A response to a
				petition to place a particular chemical on the priority list; and
								(iii)The issuance of
				a recommendation pursuant to paragraph (3).
								(B)Nondiscretionary
				dutyThe failure of the Administrator to establish the priority
				list required in subparagraph (1), or to update the list as required by
				paragraph (2), shall be—
								(i)considered to be
				a failure to perform a nondiscretionary duty; and
								(ii)subject to
				judicial review.
								(b)Safety
				determinations for chemical substances
						(1)In
				general
							(A)ApplicationThis
				paragraph applies to the determination, or redetermination, of whether a
				chemical substance meets the safety standards of this subchapter.
							(B)Burden of
				proofUnder this subchapter, it shall be the duty of—
								(i)the manufacturers
				and processors of a chemical substance to, at all times, bear the burden of
				proving that the chemical substance meets the applicable safety standard;
				and
								(ii)the
				Administrator to determine whether the manufacturers and processors of a
				chemical substance have met the burden of proof under clause (i).
								(C)Assessment of
				risk
								(i)In
				generalAny determination that a manufacturer or processor of a
				chemical substance has met the burden of proof pursuant to subparagraph (B)(i)
				shall be supported by an assessment of risk conducted by an employee or
				contractor of the Environmental Protection Agency.
								(ii)Financial
				interestsNo participant or peer reviewer in an assessment
				described in clause (i) shall have a direct or indirect financial interest in
				the outcome of the assessment.
								(iii)MethodologyThe
				Administrator shall use the best available science when conducting an
				assessment described in clause (i). For the purpose of determining the current
				best available science the Administrator shall consider the most recent
				recommendations of the National Academy of Sciences on ways to better protect
				people, including pregnant women, infants, children and other vulnerable
				populations from harm by exposure to toxic substances when assessing such
				potential risks.
								(iv)ScopeAn
				assessment described in clause (i) shall address health or environmental
				impacts including potential or demonstrated cancer and noncancer
				endpoints.
								(v)TransparencyIn
				carrying out this subsection, the Administrator shall ensure that the
				approaches and resulting assessments are communicated in a manner that is
				transparent and understandable to the public and to risk managers.
								(vi)Manufacture or
				processing for exportIn the case of a chemical substance that is
				manufactured or processed in whole or in part for export, in determining
				whether the manufacturer or processor has met the burden of proof pursuant to
				subparagraph (B)(i), the Administrator shall take into account such risks as
				the chemical substance may pose in the United States, including risks involving
				long-range transport of the chemical substance in the environment and risks
				involving the import of articles and mixtures containing the chemical
				substance.
								(vii)Risk
				assessment not requiredThe Administrator shall not be required
				to conduct a risk assessment to determine that a manufacturer or processor has
				not met the burden of proof under subparagraph (B)(i).
								(D)No judicial
				reviewA determination by the Administrator that a manufacturer
				or processor has not established that the chemical substance meets the safety
				standard under this subsection shall not be subject to judicial review.
							(2)Duties
							(A)Manufacturer
				and processor duties
								(i)Initial safety
				determination submission
									(I)In
				generalBy the earlier of the date that is 30 months after the
				date on which a chemical substance is placed on the priority list or the date
				that is 14 years after the date of enactment of the Safe Chemicals Act of 2010,
				the manufacturers and processors of a chemical substance shall—
										(aa)submit to the
				Administrator the minimum dataset for the chemical substance, as established
				under section 4(a), or update the dataset if the dataset was submitted during
				the preceding 30-month period in response to the placement of the chemical
				substance on the priority list;
										(bb)submit to the
				Administrator, and develop by testing as necessary, all other information the
				Administrator may require, including information developed through testing or
				otherwise, in order to make a safety determination; and
										(cc)indicate whether
				the chemical substance, including specified uses to be evaluated and any
				proposed conditions on the specified uses meets the safety standard.
										(II)Submitting
				manufacturers and processorsThe Administrator may permit the
				manufacturers and processors of a chemical substance to designate 1 or more
				manufacturers or processors to submit the information required under subclause
				(I) on behalf of the manufacturers and processors making the
				designation.
									(III)LiabilityAll
				manufacturers and processors described in subclause (II) shall remain liable
				for compliance with any requirements subject to the designation.
									(ii)Renewal of
				safety determination submission
									(I)In
				generalNot later than 15 years after the date of the previous
				submission under clause (i), this clause, or section 5(c)(1), the manufacturers
				and processors of each chemical substance shall—
										(aa)submit to the
				Administrator the minimum dataset for the chemical substance, as established
				under section 4(a); and
										(bb)indicate whether
				the chemical substance, including specified uses to be evaluated and any
				proposed conditions on the specified use meets the safety standard.
										(II)Submitting
				manufacturers and processorsThe Administrator may permit the
				manufacturers and processors of a chemical substance to designate 1 or more
				manufacturers or processors to submit the information required under subclause
				(I) on behalf of the manufacturers and processors making the
				designation.
									(III)LiabilityAll
				manufacturers and processors described in subclause (II) shall remain liable
				for compliance with any requirements subject to the designation.
									(iii)Notice of
				pending determinationIf the Administrator fails to act by an
				applicable deadline under subparagraph (B)(i), each manufacturer and processor
				of a chemical substance for which the Administrator has failed to act shall
				provide to the Administrator, the public, their employees and recognized
				bargaining agents of any employees who are represented by bargaining agents,
				and each known customer who has purchased the chemical substance within a
				reasonable timeframe as determined by the Administrator by rule or order, or
				mixture or article containing the chemical substance, a written notice that a
				determination by the Administrator of the safety of the chemical substance is
				pending.
								(iv)Failure of
				manufacturer or processor to meet dutiesIf a manufacturer or
				processor fails to meet duties under this subparagraph for a chemical
				substance, the Administrator may, by order, prohibit a manufacturer or
				processor, in violation of a duty under this subparagraph, from manufacturing,
				processing, or distributing in commerce the chemical substance, or any mixture
				or article containing the chemical substance, except as authorized under
				subsection (e).
								(B)Administrator
				duties
								(i)Safety
				determinationNot later than 180 days after the earlier of the
				date of receipt of a complete submission or the applicable submission deadline
				under clause (i) or (ii) of subparagraph (A), or after initiating a
				redetermination under clause (iii) of this subparagraph, with respect to a
				chemical substance, the Administrator shall by order determine, or redetermine,
				as the case may be, whether the manufacturers and processors of the substance
				have established that the substance meets the safety standard.
								(ii)Uses and
				conditionsIf the Administrator determines that the substance
				meets the safety standard, the Administrator shall in the order specify—
									(I)the allowed uses
				of the substance, which shall be limited to the uses evaluated in the
				determination; and
									(II)any conditions
				on the specified uses to ensure the safety standard is met, including
				conditions that relate to the manufacture, processing, use, distribution in
				commerce, or disposal of a chemical substance, or mixture or article containing
				such chemical substance, and any conditions described in subsection (c).
									(iii)RedeterminationThe
				Administrator shall initiate a redetermination of whether the manufacturers and
				processors of a chemical substance distributed in commerce have established
				that the chemical substance meets the safety standard—
									(I)if new
				information raises a credible question as to whether the chemical substance
				continues to meet the safety standard;
									(II)on the receipt
				of a renewal submission under subparagraph (A)(ii); or
									(III)after the
				15-year period beginning on the date of the previous applicable determination
				of the Administrator under this subparagraph, if a redetermination has not
				already been initiated subsequent to the determination.
									(iv)Petition for
				redetermination
									(I)In
				generalAny person may petition the Administrator for a
				redetermination of whether a chemical substance continues to meet the
				applicable safety standard.
									(II)BasisThe
				person shall include in the petition a description of the basis for requesting
				the redetermination.
									(III)Action by
				AdministratorOn receipt of the petition, the Administrator
				shall—
										(aa)not later than
				30 days after the date of receipt, publish in the Federal Register a notice of
				receipt of the petition that specifies the chemical identity of the chemical
				substance to which the petition pertains;
										(bb)make the
				petition available on request;
										(cc)provide a
				reasonable opportunity for public review and comment on the petition and give
				due consideration to any comments received;
										(dd)decide whether
				to make the requested redetermination; and
										(ee)not later than
				180 days after the date of receipt, publish in the Federal Register the
				decision and the basis for the decision.
										(3)Risk
				reduction
							(A)In
				generalExcept as provided under subsection (e), the risk
				reduction measures described in this paragraph shall apply to a chemical
				substance in accordance with this paragraph.
							(B)Negative safety
				determinationNo person shall manufacture, process, or distribute
				in commerce a chemical substance, or any mixture or article containing a
				chemical substance, for—
								(i)any new chemical
				substance for which notice is required under section 5(a), effective
				immediately after the Administrator makes a safety determination for a chemical
				substance under paragraph (2)(B)(i) and does not determine that the
				manufacturer or processor has established that the chemical substance meets the
				applicable safety standard; or
								(ii)any other
				chemical substance, effective 1 year after the Administrator makes a safety
				determination for a chemical substance under paragraph (2)(B)(i) and does not
				determine that the chemical substance meets the applicable safety
				standard.
								(C)Positive safety
				determinationEffective beginning 1 year after the date the
				Administrator determines under paragraph (2)(B)(i) that a chemical substance
				meets the safety standard or immediately after such a determination is made for
				a new chemical substance for which notice is required under section 5(a), no
				person shall manufacture, process, or distribute in commerce the chemical
				substance, or any mixture or article containing the chemical substance, for any
				use other than those specified in the determination established under paragraph
				(2)(B)(ii).
							(c)Conditions in
				safety determinationsThe Administrator in a safety determination
				may impose conditions on the manufacture, processing, use, distribution in
				commerce, or disposal of a chemical substance, or mixture or article containing
				a chemical substance, in accordance with subsection (b)(2)(B)(ii)(II),
				including—
						(1)a requirement
				limiting the quantity of the substance, mixture, or article that may be
				manufactured, processed, or distributed in commerce:
						(2)a
				requirement—
							(A)prohibiting the
				manufacture, processing, or distribution in commerce of the substance, mixture,
				or article for a particular use in a concentration in excess of a level
				specified by the Administrator in conditions under subsection
				(b)(2)(B)(ii)(II); or
							(B)limiting the
				quantity of the substance, mixture, or article that may be manufactured,
				processed, or distributed in commerce for—
								(i)a
				particular use; or
								(ii)a particular use
				in a concentration in excess of a level specified by the Administrator in
				conditions established under section 6(b)(2)(B)(ii)(II);
								(3)a requirement
				that the substance, mixture, or article be marked with or accompanied by clear
				and adequate warnings and instructions with respect to use, distribution in
				commerce, or disposal, or any combination of such activities, with the form and
				content of the warnings and instructions prescribed by the
				Administrator;
						(4)a requirement
				that manufacturers and processors of the substance, mixture, or article—
							(A)make and retain
				records of the processes used to manufacture or process the substance, mixture,
				or article; and
							(B)monitor or
				conduct tests that are reasonable and necessary to ensure compliance with this
				chapter;
							(5)a requirement
				prohibiting or otherwise regulating any manner or method of commercial use of
				the substance, mixture, or article;
						(6)a requirement
				prohibiting or otherwise regulating any manner or method of disposal of the
				substance, mixture, or article, by—
							(A)the manufacturer
				or processor of the substance, mixture, or article; or
							(B)any other person
				that uses, or disposes of, the substance, mixture, or article for commercial
				purposes; and
							(7)a requirement
				that the manufacturers and processors of the substance, mixture, or article
				develop a risk reduction management plan to achieve a risk reduction specified
				by the Administrator.
						(d)Quality control
				orders
						(1)In
				generalIf the Administrator has a reasonable basis to conclude
				that a particular manufacturer or processor is manufacturing or processing a
				chemical substance or mixture in a manner that may present a substantial
				endangerment to health or the environment, the Administrator may by order
				require the manufacturer or processor to submit a description of the quality
				control procedures followed in the manufacturing or processing of the chemical
				substance or mixture.
						(2)Orders
							(A)In
				generalIf the Administrator determines that quality control
				procedures described in paragraph (1) are inadequate to prevent the chemical
				substance or mixture from presenting a risk of injury, the Administrator may
				order the manufacturer or processor to revise the quality control procedures to
				the extent necessary to remedy the inadequacy.
							(B)Substantial
				endangermentIf the Administrator determines that quality control
				procedures described in paragraph (1) have resulted in the distribution in
				commerce of a chemical substance or mixture that may present a substantial
				endangerment to health or the environment, the Administrator may order the
				manufacturer or processor—
								(i)to give notice of
				the endangerment to—
									(I)processors or
				distributors (or both) in commerce of the substance or mixture; and
									(II)to the extent
				reasonably ascertainable, any other person in possession of or exposed to the
				substance or mixture;
									(ii)to give public
				notice of the endangerment; and
								(iii)to provide for
				the replacement or repurchase, as prescribed by the Administrator, of the
				substance or mixture as is necessary to adequately protect health or the
				environment.
								(e)Exceptions to
				restrictions
						(1)ApplicationThis
				subsection applies to the restrictions established under sections 4(a)(3),
				4(b)(3), 8(b)(6), 8(c)(3), and 29, and paragraphs (2)(A)(iv) and (3) of
				subsection (b).
						(2)Exemptions
							(A)In
				general
								(i)RequestThe
				manufacturers and processors of a chemical substance may request an exemption
				from any restriction described in paragraph (1) for a specified use of the
				chemical substance.
								(ii)OrderThe
				Administrator may by order grant an exemption from any restriction described in
				paragraph (1) for a period of not to exceed 5 years if the manufacturers and
				processors of the chemical substance have established by clear and convincing
				evidence that the uses to be exempted meet the exemption criteria described in
				subparagraph (B).
								(B)CriteriaThe
				Administrator may grant an exemption for the use of a chemical substance under
				subparagraph (A)(ii) if—
								(i)the exemption is
				in the paramount interest of national security;
								(ii)the lack of
				availability of the chemical substance would cause significant disruption in
				the national economy; or
								(iii)the use for
				which the exemption is sought is a critical or essential use—
									(I)no feasible safer
				alternative for the specified use of the chemical substance is available;
				or
									(II)the specified
				use of the chemical substance when compared to all available alternatives,
				provides benefit to health, the environment, or public safety.
									(C)Public
				noticeIf the Administrator grants an exemption for a chemical
				substance under this paragraph—
								(i)the manufacturers
				and processors of the chemical substance shall, for the exempted use, provide
				notice of the exemption to—
									(I)each known
				purchaser of the chemical substance; and
									(II)each known
				purchaser of a mixture or article containing the chemical substance; and
									(ii)the
				Administrator shall provide the public with a notice of the exemption.
								(D)RenewalThe
				Administrator may by order renew an exemption under this paragraph for 1 or
				more additional 5-year periods if the Administrator concludes, after providing
				public notice and an opportunity for comment, that the use of the chemical
				substance continues to meet the criteria described in subparagraph (B).
							(E)Conditions
								(i)In
				generalThe Administrator shall by order impose any condition on
				an exemption issued under this paragraph that the Administrator determines to
				be necessary to ensure the protection of human health and the environment on
				the use of a chemical substance exempted under this paragraph.
								(ii)ComplianceEffective
				immediately after the Administrator establishes conditions on exempted use
				under clause (i), the manufacturing, processing, or distribution in commerce of
				the chemical substance, or any mixture or article containing the chemical
				substance, shall be prohibited except to the extent that the conditions are
				satisfied.
								(3)Resale of used
				articlesThe restrictions described in paragraph (1) shall not
				apply to the resale of an article subject to a restriction under subsection (b)
				if the article has previously been used by an end consumer.
						(4)Extensions of
				effective dates for retail sale of articles to end consumers
							(A)In
				generalExcept as provided in subparagraph (B), in the case of
				the retail sale to an end consumer of a chemical substance, mixture, or article
				that is subject to a restriction described in paragraph (1), the Administrator
				may by order extend the effective date of the restriction by a period of not to
				exceed 3 years, if the Administrator determines that the extension—
								(i)is necessary and
				appropriate to allow for depletion of the existing retail inventory; and
								(ii)will not present
				a substantial endangerment to human health or the environment.
								(B)ExceptionAn
				extension under subparagraph (A) shall not apply to any retailer that the
				Administrator determines has failed to comply with an order requesting
				information issued by the Administrator pursuant to section 8.
							(f)Polychlorinated
				biphenyls
						(1)In
				generalThe Administrator shall act by order or rule consistent
				with paragraphs (2) and (3)—
							(A)to prescribe
				methods for the disposal of polychlorinated biphenyls; and
							(B)to require
				polychlorinated biphenyls to be marked with clear and adequate warnings and
				instructions with respect to the processing, distribution in commerce, use, or
				disposal (or any combination of such activities) of polychlorinated
				biphenyls.
							(2)Manufacture,
				process, or distribution in totally enclosed manner
							(A)Definition of
				totally enclosed mannerIn this paragraph, the term totally
				enclosed manner means any manner that will ensure that any exposure of
				human beings or the environment to the polychlorinated biphenyl will be
				insignificant, as determined by the Administrator by order or rule.
							(B)ProhibitionExcept
				as provided in subparagraph (C), no person may manufacture, process, distribute
				in commerce, or use any polychlorinated biphenyl in any manner other than in a
				totally enclosed manner.
							(C)Alternative
				mannerThe Administrator may by order or rule authorize the
				manufacture, processing, distribution in commerce, or use (or any combination
				of such activities) of any polychlorinated biphenyl in a manner other than in a
				totally enclosed manner if the Administrator finds that the manufacture,
				processing, distribution in commerce, or use (or combination of such
				activities) will not present a substantial endangerment to health or the
				environment.
							(3)Prohibition on
				manufacture, process, or distribution
							(A)In
				generalExcept as provided in subparagraphs (B), (C), and
				(D)—
								(i)no person may
				manufacture any polychlorinated biphenyl; and
								(ii)no person may
				process or distribute in commerce any polychlorinated biphenyl.
								(B)Exemptions
								(i)In
				generalAny person may petition the Administrator for an
				exemption from the requirements of subparagraph (A), and the Administrator may
				grant by rule the exemption, if the Administrator finds that—
									(I)a substantial
				endangerment to health or environment would not result; and
									(II)good faith
				efforts have been made to develop a chemical substance that meets the safety
				standard and that may be substituted for such polychlorinated biphenyl.
									(ii)AdministrationAn
				exemption granted under this subparagraph shall be—
									(I)subject to such
				terms and conditions as the Administrator may prescribe; and
									(II)be in effect for
				such period (but not more than 1 year from the date it is granted, except as
				provided in subparagraph (D)) as the Administrator may prescribe.
									(C)Prior
				salesSubparagraph (A) shall not apply to the distribution in
				commerce of any polychlorinated biphenyl if the polychlorinated biphenyl was
				sold for purposes other than resale before the expiration of the
				21/2-period beginning on October 11, 1976.
							(D)Extension of
				exemptions
								(i)In
				generalThe Administrator may by order or rule extend an
				exemption granted under subparagraph (B) that has not yet expired for a period
				of not to exceed 60 days for the purpose of authorizing the Secretary of
				Defense and the Secretaries of the military departments to provide for the
				transportation into the customs territory of the United States of
				polychlorinated biphenyls generated by or under the control of the Department
				of Defense for purposes of the disposal, treatment, or storage of the
				polychlorinated biphenyls in the customs territory of the United States if the
				polychlorinated biphenyls are already in transit from storage locations but the
				Administrator determines, in the sole discretion of the Administrator, the
				polychlorinated biphenyls would not otherwise arrive in the customs territory
				of the United States within the period of the original exemption.
								(ii)NoticeThe
				Administrator shall promptly publish in the Federal Register notice of the
				extension.
								(g)Mercury
						(1)In
				generalExcept as provided in paragraph (2), no Federal agency
				shall convey, sell, or distribute to any other Federal agency, any State or
				local government agency, or any private individual or entity any elemental
				mercury under the control or jurisdiction of the Federal agency.
						(2)ExceptionsParagraph
				(1) shall not apply to—
							(A)a transfer
				between Federal agencies of elemental mercury for the sole purpose of
				facilitating storage of mercury to carry out this chapter; or
							(B)a conveyance,
				sale, distribution, or transfer of coal.
							(3)Leases of
				Federal coalNothing in this subsection prohibits the leasing of
				coal.
						(h)CertificationEach
				submission required pursuant to this section or pursuant to a rule or an order
				promulgated or issued by the Administrator under this section shall be
				accompanied by a certification signed by a responsible official of the
				manufacturer or processor that each statement contained in the
				submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor.
						(i)Effective
				dateIn any rule or order under this section, the Administrator
				shall specify the date on which the rule or order shall take effect, which date
				shall be as soon as
				feasible.
					.
		8.Imminent
			 hazardsSection 7 of the Toxic
			 Substances Control Act (15 U.S.C. 2606) is amended to read as follows:
			
				7.Imminent
				hazards
					(a)Actions
				authorized and required
						(1)In
				generalThe Administrator may commence a civil action in an
				appropriate district court of the United States for—
							(A)seizure of a
				chemical substance or mixture, or any article containing a chemical substance
				or mixture, that may present an imminent and substantial endangerment to health
				or the environment;
							(B)relief (as
				authorized by subsection (b)) against any person that manufactures, processes,
				distributes in commerce, uses, or disposes of a chemical substance or mixture,
				or any article containing a chemical substance or mixture, if the manufacture,
				processing, distribution in commerce, use, or disposal may present an imminent
				and substantial endangerment to health or the environment, or any person that
				contributes to the activities; or
							(C)both seizure and
				relief described in subparagraphs (A) and (B), respectively.
							(2)Other
				actions
							(A)In
				generalThe Administrator may issue such orders as may be
				necessary to protect health or the environment from any manufacturing,
				processing, distribution in commerce, use, or disposal of a chemical substance
				or mixture or any article containing such a substance or mixture that may
				present an imminent and substantial endangerment to health or the
				environment.
							(B)RequirementAn
				order under subparagraph (A) may include any requirements imposed on the
				manufacture, processing, distribution in commerce, use, or disposal of a
				chemical substance or mixture, or article containing the chemical substance or
				mixture, as the Administrator determines is necessary to protect health or the
				environment, including the requirements described in section 6(c) and the
				relief authorized under subsection (b).
							(3)Relationship to
				existing rules, orders, and proceedingsA civil action may be
				commenced, under paragraph (1), or other action taken under paragraph (2),
				notwithstanding—
							(A)the existence of
				a rule or order under this chapter; and
							(B)the pendency of
				any administrative or judicial proceeding under this chapter.
							(b)Relief
				authorized
						(1)In
				generalThe district court of the United States in which an
				action under subsection (a)(1) is brought shall have jurisdiction to grant such
				temporary or permanent relief as may be necessary to protect health or the
				environment from the risk associated with the activity involved in the
				action.
						(2)Types of
				reliefIn the case of an action under subsection (a)(1) brought
				against a person that manufactures, processes, distributes in commerce, uses,
				or disposes of a chemical substance or mixture or an article containing a
				chemical substance or mixture, the relief authorized by paragraph (1) may
				include—
							(A)the issuance of a
				mandatory order imposing any of the requirements described in section 6(c);
				and
							(B)in the case of
				purchasers of the substance, mixture, or article known to the defendant—
								(i)notification to
				the purchasers of the risk associated with the substance, mixture, or
				article;
								(ii)public notice of
				the risk;
								(iii)recall;
								(iv)the replacement
				or repurchase of the substance, mixture, or article; or
								(v)any combination
				of the actions described in clauses (i) through (iv) or section 6(c); or
								(C)any other relief
				as may be necessary to protect health or the environment from the risk involved
				in the action.
							(3)Seizure and
				condemnationAn action under subsection (a)(1) against a chemical
				substance, mixture, or article may be proceeded against by process of libel for
				its seizure and condemnation. Proceedings in such an action described in this
				subparagraph shall conform as nearly as possible to proceedings in rem in
				admiralty.
						(c)Venue and
				consolidation
						(1)Venue
							(A)In
				generalAn action under subsection (a)(1) against a person that
				manufactures, processes, or distributes a chemical substance or mixture or an
				article containing a chemical substance or mixture may be brought in the United
				States District Court for the District of Columbia, or for any judicial
				district in which any of the defendants is found, resides, or transacts
				business.
							(B)ProcessProcess
				in an action described in subparagraph (A) may be served on a defendant in any
				other district in which the defendant resides or may be found.
							(C)Chemical
				substances, mixtures, or articlesAn action under subsection
				(a)(1) against a chemical substance, mixture, or article may be brought in any
				United States district court within the jurisdiction of which the chemical
				substance, mixture, or article is found.
							(D)Multiple
				judicial districtsIn determining the judicial district in which
				an action may be brought under subsection (a)(1) in instances in which the
				action may be brought in more than 1 judicial district, the Administrator shall
				take into account the convenience of the parties.
							(E)SubpoenasSubpoenas
				requiring attendance of witnesses in an action brought under subsection (a)(1)
				may be served in any judicial district.
							(2)ConsolidationIf
				proceedings under subsection (a)(1) involving identical chemical substances,
				mixtures, or articles are pending in courts in 2 or more judicial districts,
				the proceedings shall be consolidated for trial by order of any such court on
				application reasonably made by any party in interest, on notice to all parties
				in
				interest.
						.
		9.Reporting and
			 retention of informationSection 8 of the Toxic Substances Control
			 Act (15 U.S.C. 2607) is amended to read as follows:
			
				8.Reporting and
				retention of information
					(a)Substance
				identification, declaration, and information
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2010, each manufacturer or processor of a chemical
				substance distributed in commerce shall submit to the Administrator the
				declaration described in paragraph (2) or (3), accompanied by the certification
				described in subsection (i).
						(2)Declaration of
				current manufacture or processingA declaration described in this
				paragraph is a statement that includes, for each chemical substance
				manufactured or processed by a manufacturer or processor—
							(A)the chemical
				identity and any special substance characteristics of the chemical
				substance;
							(B)the name and
				location of each facility under the control of the manufacturer or processor at
				which the chemical substance is manufactured or processed or from which the
				chemical substance is distributed in commerce;
							(C)a list of health
				and safety studies conducted or initiated by or for, known to, or reasonably
				ascertainable by the manufacturer or processor with respect to the chemical
				substance, and copies of any such studies that have not previously been
				submitted to the Administrator; and
							(D)all other
				information known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor that has not previously been
				submitted to the Administrator regarding—
								(i)the physical,
				chemical, and toxicological properties of the chemical substance;
								(ii)the annual
				production volume and known uses of, and exposure and fate information relating
				to, the chemical substance; and
								(iii)the name and
				location of each facility to which the chemical substance is sent, after
				manufacture and processing, for subsequent processing, distribution, or
				use.
								(3)Declaration of
				cessation of manufacturing or processingA declaration described
				in this paragraph is a statement certifying that the manufacturer or processor
				has ceased, or will cease not later than 180 days after the date of submission
				of the declaration, all production, importation, processing, and export of the
				chemical substance.
						(4)Updating of
				informationEach manufacturer or processor of a chemical
				substance that submits to the Administrator a declaration described in
				paragraph (2) shall update and submit to the Administrator a new
				declaration—
							(A)at a minimum
				every 3 years; and
							(B)immediately, at
				any time at which there becomes known or available to, in the possession or
				control of, or reasonably ascertainable by the manufacturer or processor
				significant new information regarding a physical, chemical, toxicological
				property or use of, or exposure to, the chemical substance, including any
				information that—
								(i)demonstrates a
				new potential toxic effect of the chemical substance;
								(ii)corroborates
				previous information demonstrating or suggesting a toxic effect; or
								(iii)suggests a
				toxic effect at a lower dose than previously demonstrated.
								(5)Records to
				support declarationsEach manufacturer or processor of a chemical
				substance distributed in commerce shall maintain records of the information
				described in subparagraphs (A) through (D) of paragraph (2).
						(6)Prohibition on
				manufacturing, processing, or distributionThe Administrator may,
				by order, prohibit a manufacturer or processor in violation of this subsection
				from manufacturing, processing, or distributing in commerce the chemical
				substance or any article containing the chemical substance, except as
				authorized under section 6(e).
						(b)Reports
						(1)In
				general
							(A)Except as
				provided in paragraph (2), the Administrator may by rule or order require any
				person who manufactures, processes, distributes in commerce, uses, or disposes
				of a chemical substance, mixture, or article to maintain records of and report
				by a specified date any information concerning the substance, mixture, or
				article that, in the judgment of the Administrator, would assist the
				Administrator in—
								(i)making a safety
				determination with respect to a chemical substance under this subchapter;
				or
								(ii)any other aspect
				of administering this chapter.
								(B)The Administrator
				may by rule or order require that any report or information submitted pursuant
				to this chapter include chemical identity and special substance
				characteristics, as appropriate to the chemical substance or mixture that is
				the subject of the report or information.
							(C)The Administrator
				shall by rule or order further specify or modify the information that must be
				submitted with a particular report or information submission to establish the
				chemical identity and special substance characteristics of the subject chemical
				substance or mixture for the purposes of such report or information submission
				.
							(2)Small
				quantities for research or analysisIn the case of the
				manufacture, processing, distribution in commerce, use, or disposal of a
				chemical substance in small quantities (as defined by the Administrator by
				rule) solely for purposes of scientific experimentation or analysis or chemical
				research (including any such research or analysis for the development of a
				product), the Administrator may issue a rule or order under paragraph (1) only
				to the extent the Administrator determines the maintenance of records or
				submission of reports, or both, is necessary for the effective enforcement of
				this chapter.
						(3)Prohibition on
				manufacturing, processing, or distributionThe Administrator may,
				by order, prohibit a manufacturer or processor in violation of a requirement of
				a rule or order under paragraph (1) from manufacturing, processing, or
				distributing in commerce the chemical substance or any article containing the
				chemical substance, except as authorized under subsection 6(e).
						(c)Inventory and
				categorization
						(1)In
				generalThe Administrator shall compile, keep current, and
				publish a list of each chemical substance that is manufactured or processed in
				the United States.
						(2)ContentsThe
				list shall at least include the name of each chemical substance that any person
				reports, under section 5 or subsection (b), is manufactured or processed in the
				United States.
						(3)Timing
							(A)In
				generalIn the case of a chemical substance for which a notice is
				submitted in accordance with section 5, the chemical substance shall be
				included on the list as of the earliest date (as determined by the
				Administrator) on which the substance was manufactured or processed in the
				United States.
							(B)PublicationThe
				Administrator shall first publish a list under subparagraph (A) not later than
				18 months after the effective date of this Act.
							(4)Small
				quantities for research or analysisThe Administrator shall not
				include in the list any chemical substance that is manufactured or processed
				only in small quantities (as defined by the Administrator by rule) solely for
				purposes of scientific experimentation or analysis or chemical research on, or
				analysis of, the substance or another substance, including such research or
				analysis for the development of a product.
						(5)CategorizationNot
				later than 5 years after the date of enactment of the Safe Chemicals Act of
				2010 and from time to time thereafter, the Administrator shall publish in the
				Federal Register a list of all chemical substances distributed in commerce that
				categorizes the chemical substances, based on existing information available to
				the Administrator, into categories based on known health or environmental
				effects, exposure, insufficient data, or other category that the Administrator
				considers appropriate.
						(d)Public access
				to significant information
						(1)Electronic
				databaseNot later than 1 year after the date of enactment of
				Safe Chemicals Act of 2010, the Administrator, through collaboration as
				appropriate, shall establish—
							(A)an electronic,
				Internet-accessible database for storing and sharing of information relating to
				the toxicity and use of, and exposure to, chemical substances; and
							(B)procedures for
				use in maintaining and updating the database.
							(2)Public
				accessNot later than 18 months after the date of enactment of
				the Safe Chemicals Act of 2010 or not later than 90 days after the date of
				decisions made by the Administrator or receipt by the Administrator of
				information submitted pursuant to this subchapter, the Administrator shall,
				subject to section 14, make available to the public via the Internet-accessible
				database described in paragraph (1) a description of all significant decisions
				made by the Administrator under this subchapter or significant information
				submitted pursuant to this subchapter.
						(e)Records
						(1)In
				generalAny person that manufactures, processes, or distributes
				in commerce any chemical substance or mixture shall maintain and submit to the
				Administrator records of significant adverse reactions to health or the
				environment, as determined by the Administrator by rule, alleged to have been
				caused by the substance or mixture.
						(2)Duration
							(A)In
				generalRecords of the adverse reactions to the health of
				employees shall be retained for a period of 30 years after the date the
				reactions were first reported to or known by the person maintaining the
				records.
							(B)Other
				recordsAny other record of the adverse reactions shall be
				retained for a period of 5 years after the date the information contained in
				the record was first reported to or known by the person maintaining the
				record.
							(3)ContentsRecords
				required to be maintained under this subsection shall include—
							(A)records of
				consumer allegations of personal injury or harm to health;
							(B)reports of
				occupational disease or injury; and
							(C)reports or
				complaints of injury to the environment submitted to the manufacturer,
				processor, or distributor in commerce from any source.
							(f)Information in
				the possession of other Federal agencies
						(1)Synopses
							(A)In
				generalFrom time to time, each Federal agency and Federal
				institution shall submit to the Administrator a synopsis of the data and
				records in the possession or control of the agency and institution,
				respectively, that may be useful to the Administrator in carrying out this
				chapter.
							(B)Format and
				contentNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2010, the Administrator shall prescribe, by order, the
				format, content, and level of detail of the synopses.
							(C)Initial
				submissionNot later than 18 months after the date of enactment
				of the Safe Chemicals Act of 2010, each Federal agency and Federal institution
				shall make the initial submission of a synopsis of the agency and institution,
				respectively, to the Administrator.
							(D)UpdatesAt
				least once every 3 years, each Federal agency and Federal institution
				shall—
								(i)update and keep
				current the synopsis of the agency and institution, respectively; and
								(ii)submit the
				updated synopsis to the Administrator.
								(2)Requests by
				AdministratorOn the request of the Administrator, any
				information in the possession or control of an agency or institution relating
				to a hazard of, use of, exposure to, or risk of, a chemical substance or
				mixture shall be provided to the Administrator.
						(g)Notice to
				Administrator of substantial risksAny person that manufactures,
				processes, or distributes in commerce a chemical substance or mixture and that
				obtains information that reasonably supports the conclusion that the substance
				or mixture presents a substantial risk of injury to health or the environment
				shall immediately inform the Administrator of the information unless the person
				has actual knowledge that the Administrator has been adequately informed of the
				information.
					(h)CertificationEach
				submission required pursuant to this section or pursuant to a rule or an order
				promulgated or issued by the Administrator under this section, other than a
				submission under subsection (f), shall be accompanied by a certification signed
				by a responsible official of the manufacturer or processor that each statement
				contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor.”
						(i)Definition of
				manufacture and processIn this section, the terms
				manufacture and process mean manufacture and process,
				respectively, for commercial
				purposes.
					.
		10.Relationship to
			 other Federal lawsSection 9
			 of the Toxic Substances Control Act (15 U.S.C. 2608) is amended—
			(1)in subsection
			 (a)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)If the
				Administrator determines that the manufacture, processing, distribution in
				commerce, use, or disposal of a chemical substance or mixture, or that any
				combination of such activities either does not meet the safety standard under
				this subchapter, or requires conditions or restrictions in order to the meet
				the safety standard, and the Administrator determines that action may be taken
				under a Federal law not administered by the Administrator to address the uses
				of, or aggregate and cumulative exposure to, such chemical substance or
				mixture, the Administrator shall submit to the agency which administers such
				law a report that describes with specification the activity or combination of
				activities that prevent the chemical substance or mixture from meeting the
				safety standard or restrictions or conditions required to meet the safety
				standard under this subchapter. Such report shall also request that such
				agency—
							(A)determine if the
				action or actions may be taken under such law (or laws) administered by such
				agency;
							(B)if the agency
				determines under subparagraph (A) that such action or actions may be taken,
				initiate such action or actions and provide a timetable for such action or
				actions; and
							(C)respond to the
				Administrator with respect to the matters described in the report.
							Any report
				of the Administrator shall include a detailed statement of the information on
				which it is based and shall be promptly published in the Federal Register. The
				agency receiving a request under such a report shall make the requested
				determination, take the action or actions necessary to ensure that the chemical
				substance or mixture meets the safety standard under this subchapter, if
				appropriate, and respond to the Administrator’s request within such time as the
				Administrator specifies in the request, but such time specified may not be less
				than 90 days from the date the request was made. The response of an agency
				shall be accompanied by a detailed statement of the findings and conclusions of
				the agency and shall be promptly published in the Federal
				Register.;
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)If the
				Administrator submits a report under paragraph (1) with respect to a chemical
				substance or mixture and the agency to which such report was made initiates,
				within such time specified in the request under paragraph (1), action or
				actions under the law (or laws) administered by such agency to ensure that a
				chemical substance or mixture including an restrictions or conditions meets the
				safety standard under this subchapter, the Administrator may not take action
				under this chapter with respect to that action or actions except that the
				Administrator may take actions pursuant to section 7 of this
				subchapter.
						;
				(C)by redesignating
			 paragraph (3) as paragraph (4);
				(D)by inserting
			 after paragraph (2) the following new paragraph:
					
						(3)If the
				Administrator submits a report under paragraph (1) with respect to a chemical
				substance or mixture and the agency to which such report was submitted
				either—
							(A)determines that
				action cannot be taken under the authorities of the agency;
							(B)does not initiate
				action, if appropriate, within such time specified in the request under
				paragraph (1);
							(C)does not complete
				the action within the timeframe provided by such agency; or
							(D)fails to
				respond,
							the
				Administrator may, by order, initiate action or a combination of actions under
				this chapter to ensure compliance with the safety standard for the chemical
				substance or mixture under this
				subchapter.;
				and
				(E)in paragraph (4),
			 as redesignated by subparagraph (C) of this paragraph—
					(i)by
			 striking section 6 or 7 and inserting this
			 chapter; and
					(ii)by
			 striking against such risk after Federal
			 action;
					(2)in subsection
			 (c), by inserting at the end the following: In exercising any authority
			 under this title, the Administrator shall ensure that any actions to address
			 workplace exposures that the Administrator takes or requires be taken by
			 manufacturers or processors of a chemical substance or mixture are consistent
			 with the industrial hygiene hierarchy of controls.; and
			(3)in subsection
			 (d)—
				(A)by striking
			 while imposing the least burdens of duplicative requirements on those
			 subject to the Act and for other purposes; and
				(B)by striking
			 , in the report required by section 30,.
				11.Inspections and
			 subpoenasSection 11 of the
			 Toxic Substances Control Act (15 U.S.C. 2610) is amended to read as
			 follows:
			
				11.Inspections and subpoenas
					(a)In generalFor purposes of
				administering this chapter, the Administrator, and any duly designated
				representative of the Administrator, may inspect any establishment, facility,
				or other premises in which chemical substances, mixtures or articles subject to
				this chapter are manufactured, processed, stored, or held before or after their
				distribution in commerce; any conveyance being used to transport such chemical
				substances, mixtures, or articles in connection with distribution in commerce;
				and any place where records relating to such chemical substances, mixtures, or
				articles, or otherwise relating to compliance with this chapter, are held. Each
				such inspection shall be commenced and completed with reasonable promptness and
				shall be conducted at reasonable times, within reasonable limits, and in a
				reasonable manner. The Administrator, and any duly designated representative of
				the Administrator, may also inspect and obtain samples of any such chemical
				substances, mixtures, or articles, and any containers or labeling of such
				chemical substances, mixtures, or articles.
					(b)ScopeExcept
				as provided in paragraph (2), an inspection conducted under subsection (a) of
				this section shall extend to all things within the premises or conveyance
				inspected (including records, files, papers, processes, controls, and
				facilities) bearing on whether the requirements of this chapter applicable to
				the chemical substances, mixtures, articles or records subject to this chapter
				have been complied with.
					(c)Information
				gatheringIn carrying out this chapter, the Administrator may
				require the attendance and testimony of witnesses and the production of such
				reports, papers, documents, items, answers to questions, and other information,
				including the development of analyses and other information, that the
				Administrator deems necessary. Witnesses shall be paid the same fees and
				mileage that are paid witnesses in the courts of the United States.
					(d)WarrantsFor
				purposes of enforcing the provisions of this chapter and upon a showing to an
				officer or court of competent jurisdiction that there is reason to believe that
				the provisions of this chapter have been violated, officers or employees duly
				designated by the Administrator are empowered to obtain and to execute warrants
				authorizing—
						(1)entry,
				inspection, and copying of records for purposes of this chapter; and
						(2)the seizure of
				any chemical substance, mixture or article which is in violation of this
				chapter.
						.
		12.ExportsSection 12 of the Toxic Substances Control
			 Act (15 U.S.C. 2611) is amended—
			(1)by striking
			 subsection (a);
			(2)by redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively;
			(3)in subsection
			 (a), as redesignated by paragraph (2) of this section—
				(A)in paragraph
			 (1)—
					(i)by
			 striking or intends to export;
					(ii)by
			 striking section 4 or 5(b) and inserting section 5 or
			 6(b);
					(iii)by striking
			 or intent to export and inserting not later than 30 days
			 after the date of exportation of the substance or mixture; and
					(iv)by
			 inserting promptly thereafter before
			 furnish;
					(B)in paragraph
			 (2)—
					(i)by
			 striking or intends to export;
					(ii)by
			 striking an order has been issued under section 5 or a rule has been
			 proposed or promulgated under section 5 or 6, or with respect to which an
			 action is pending or relief has been granted under section 5 or 7 and
			 inserting an action has been taken pursuant to section 6 or section
			 7;
					(iii)by striking
			 or intent to export and inserting not later than 30 days
			 after the date of exportation of the substance or mixture;
					(iv)by
			 inserting promptly thereafter before furnish;
			 and
					(v)by
			 striking such rule, order, action, or relief and inserting
			 such action taken pursuant to section 6 or section 7; and
					(C)by adding at the
			 end the following new paragraph:
					
						(3)(A)Any person that has
				notified the Administrator of the exportation of a chemical substance or
				mixture under this section shall notify the Administrator of any change in the
				export status of the substance or mixture not later than 30 days after such a
				change in status.
							(B)The Administrator shall promptly
				furnish an updated notice to the governments that have been notified pursuant
				to paragraphs (1) and (2) regarding the exportation of any chemical substance
				or mixture subject to this section if—
								(i)data for such substance or mixture
				have been received by the Administrator pursuant to section 4, 6(b), or
				8;
								(ii)a change has occurred in the
				export status of such substance or mixture; or
								(iii)a change has been made in any
				risk management action taken pursuant to section 6 or 7 for such substance or
				mixture.
								;
				(4)in subsection
			 (b), as redesignated by paragraph (2) of this section—
				(A)by striking
			 paragraph (2); and
				(B)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5),
			 respectively; and
				(5)by adding at the
			 end the following new subsection:
				
					(c)Public
				recordsThe Administrator shall—
						(1)maintain copies
				of all current notices provided to other governments under this section;
				and
						(2)make such copies
				available to the public in electronic
				format.
						.
			13.Entry into
			 customs territory of the United StatesSection 13 of the Toxic Substances Control
			 Act (15 U.S.C. 2612) is amended—
			(1)by striking
			 Secretary of the Treasury each place it appears and inserting
			 Secretary of Homeland Security; and
			(2)in subsection
			 (a)(1), by striking the em dash and subparagraphs (A) and (B) and inserting
			 the substance, mixture, or article fails to comply with or is offered
			 for entry in violation of any rule or order in effect under this
			 chapter..
			14.Disclosure of
			 dataSection 14 of the Toxic
			 Substances Control Act (15 U.S.C. 2613) is amended—
			(1)by redesignating
			 subsections (a) through (e) as subsections (c) through (g),
			 respectively;
			(2)by inserting
			 before subsection (c), as redesignated by paragraph (1) of this section, the
			 following new subsections:
				
					(a)Agency
				responsibilitiesThe Administrator shall ensure that—
						(1)information
				control designations under this section are not a determinant of public
				disclosure pursuant to section 552 of title 5, United States Code (commonly
				referred to as the Freedom of Information Act); and
						(2)all information
				in the agency's possession that is releasable pursuant to an appropriate
				request under section 552 of title 5, United States Code (commonly referred to
				as the Freedom of Information Act), is made available to members
				of the public.
						(b)Rule of
				constructionNothing in this section shall be construed to
				prevent or discourage the Administrator from voluntarily releasing to the
				public any unclassified information that is not exempt from disclosure under
				section 552 of title 5, United States Code (commonly referred to as the
				Freedom of Information
				Act).
					;
			(3)in subsection
			 (c), as redesignated by paragraph (1) of this subsection—
				(A)by striking
			 subsection (b) and inserting subsection
			 (d);
				(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(C)by adding after
			 paragraph (2) the following new paragraph:
					
						(3)shall be
				disclosed upon request to a State, tribal, or municipal government, including
				identification of the location of the manufacture, processing, or storage of a
				chemical substance upon the request of the government—
							(A)for the purpose
				of administration or enforcement of a law; and
							(B)in accordance
				with any applicable agreements that ensure that the recipient government takes
				appropriate steps to maintain the confidentiality of the information in
				accordance with this section and section 350.27 of title 40, Code of Federal
				Regulations or any successor to such
				regulation;
							;
				and
				(D)in paragraph (4),
			 as redesignated by subparagraph (B) of this paragraph, by striking an
			 unreasonable risk of injury and inserting an imminent and
			 substantial endangerment;
				(4)in subsection
			 (d), as redesignated by paragraph (1) of this section—
				(A)in the subsection
			 heading, by striking Data
			 from health and safety studies and inserting
			 Information not eligible
			 for protection;
				(B)by amending
			 paragraph (1) to read as follows:
					
						(1)The following
				types of information shall not be eligible for protection under this section,
				and the Administrator shall not approve a request to treat information of the
				following types as confidential under this section:
							(A)The identity of a
				chemical substance, except as provided in section 5.
							(B)Any safety
				standard determination developed under section 6, including supporting
				information developed by the Administrator.
							(C)Any health and
				safety study which is submitted under this chapter with respect to—
								(i)any chemical
				substance or mixture—
									(I)which, on the
				date on which such study is to be disclosed has been offered for commercial
				distribution; or
									(II)for which
				testing is required under section 4 or for which notification is required under
				section 5 of this subchapter; and
									(ii)any data
				reported to, or otherwise obtained by, the Administrator from a health and
				safety study which relates to a chemical substance or mixture described in
				clause (i) or (ii) of subparagraph (C).
								(D)Any information
				indicating the presence of a chemical substance in a consumer article intended
				for use or reasonably expected to be used by children or to which children can
				otherwise be reasonably expected to be exposed.
							This
				paragraph does not authorize the release of any data which discloses processes
				used in the manufacturing or processing of a chemical substance or mixture or,
				in the case of a mixture, the release of data disclosing the portion of the
				mixture comprised by any of the chemical substances in the
				mixture.;
				and
				(C)in paragraph
			 (2)—
					(i)by
			 striking the first sentence of paragraph (1) and inserting
			 clause (i) or (ii) of subparagraph (C) of paragraph (1);
			 and
					(ii)by
			 striking in the second sentence of such paragraph and inserting
			 in the last sentence of paragraph (1);
					(5)in subsection
			 (e), as redesignated by paragraph (1) of this section—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)Duties of
				manufacturers and processorsIn submitting data under this
				chapter, a manufacturer, processor, or distributor in commerce may—
							(A)designate the
				data which such person believes is entitled to confidential treatment under
				subsection (a) of this section; and
							(B)submit such
				designated data separately from other data submitted under this chapter. A
				designation under this paragraph shall be made in writing and in such manner as
				the Administrator may prescribe, and shall include—
								(i)justification for
				each claim for confidentiality;
								(ii)a certification
				that the information is not otherwise publicly available; and
								(iii)separate copies
				of all submitted information, with 1 copy containing and 1 copy excluding the
				information to which the request
				applies.
								;
				(B)by redesignating
			 paragraph (2) as paragraph (3);
				(C)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)Duties of the
				AdministratorThe Administrator shall—
							(A)not later than 1
				year after the date of enactment of the Safe Chemicals Act of 2010, by order
				develop and make publicly available standards that specify—
								(i)the acceptable
				bases on which written requests to maintain confidentiality of information may
				be approved, which shall be no more restrictive of public disclosure than
				section 552 of title 5, United States Code; and
								(ii)the
				documentation that must accompany those requests;
								(B)not later than 90
				days after the date of receipt of information designated under paragraph (1),
				review all requests to maintain confidentiality of the submitted information
				and decide whether to approve or deny such request based on whether the request
				and accompanying documentation comply with those standards that are developed
				under paragraph (1) (except that if a request for the information is received
				under section 552 of title 5, United States Code, before the 90-day review and
				decision period has elapsed, the disclosure requirements, procedures, and
				judicial review provisions under that section shall apply);
							(C)in the event such
				a request is denied, make the information available to the public in accordance
				with section 8(b)(3); and
							(D)if such a request
				is approved, specify a time period of not greater than 5 years for which the
				submitted information shall be kept
				confidential.
							;
				and
				(D)in paragraph (3),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)in
			 subparagraph (A)—
						(I)by striking
			 paragraph (1)(A) and inserting paragraph (1) and approved
			 by the Administrator under paragraph (2)(B); and
						(II)by striking
			 The Administrator may not release such data until the expiration of 30
			 days after the manufacture, processor, or distributor in commerce submitting
			 such data has received the notice required by this subparagraph. and
			 inserting The Administrator shall release the information in accordance
			 with the disclosure and procedural requirements of section 552 of title 5,
			 United States Code.; and
						(ii)in
			 subparagraph (B)(i)—
						(I)by striking
			 or (4) and inserting (4), or (5);
						(II)by striking
			 subsection (a) each place it appears and inserting
			 subsection (c);
						(III)by striking
			 paragraph (3) and inserting paragraph (4);
						(IV)by striking
			 that before if the Administrator determines that the
			 release of such data;
						(V)by striking
			 , unreasonable risk of injury before to health or the
			 environment and inserting and substantial endangerment then no
			 notice is required.; and
						(VI)by striking
			 , such notice may be made by such means as the Administrator determines
			 will provide notice at least 24 hours before such release is made;
			 and
						(6)by adding at the
			 end the following new subsection:
				
					(h)Risk
				information for workersThe Administrator shall provide standards
				for and facilitate the sharing of chemical identity, safety standard
				determination, health and safety data described in subsection (d) that pertains
				to chemical substances or mixtures, or articles containing chemical substances,
				that workers may come into contact with or otherwise be exposed to during the
				course of work, with those workers and representatives of each certified or
				recognized bargaining agent representing such
				employees.
					.
			15.Prohibited
			 actsSection 15 of the Toxic
			 Substances Control Act (15 U.S.C. 2614) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)fail or refuse to
				comply with any rule, order, prohibition, restriction, or other requirement
				imposed by this chapter or by the Administrator under this
				chapter;
					;
			(2)in paragraph
			 (2)—
				(A)by striking
			 use and inserting manufacture, process, distribute in
			 commerce, use, or dispose of;
				(B)by striking
			 , or mixture and inserting  mixture or article;
			 and
				(C)by striking
			 section 5 or 6, a rule or order under section 5 or 6, or an order issued
			 in action brought under section 5 or 7 and inserting any rule,
			 order, prohibition, restriction, or other requirement imposed by this chapter
			 or by the Administrator under this chapter;
				(3)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by inserting accurate and complete before
			 records;
				(B)in subparagraph
			 (B)—
					(i)by
			 inserting or make accurate and complete before
			 reports; and
					(ii)by
			 inserting information submissions, disclosures, declarations,
			 certifications, after notices,; and
					(C)in subparagraph
			 (C), by striking or after the semicolon;
				(4)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
			(5)by adding at the
			 end the following new paragraphs:
				
					(5)make or submit a
				statement, declaration, disclosure, certification, writing, data set, or
				representation that is materially false, in whole or in part, or to falsify or
				conceal any material fact, in taking any action or making any communication
				pursuant to this chapter or pursuant to any rule or order promulgated or issued
				under this chapter; or
					(6)take any action
				prohibited by this
				chapter.
					.
			16.PenaltiesSection 16 of the Toxic Substances Control
			 Act (15 U.S.C. 2615) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 inserting this chapter or a rule or order promulgated or issued pursuant
			 to this chapter, as described in before section 15 or 409 shall
			 be;
					(ii)by
			 striking $25,000 and inserting $37,500;
			 and
					(iii)by striking
			 violation of section 15 or 409 and inserting violation of
			 this chapter;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(C)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)In the case of
				any violation described in paragraph (1), the Administrator may commence a
				civil action in the appropriate United States district court to assess
				penalties pursuant to paragraph
				(1).
						;
				(D)in paragraph
			 (3)(A), as redesignated by subparagraph (B) of this paragraph—
					(i)by
			 inserting this chapter, as described in before section 15
			 or 409; and
					(ii)by
			 striking within 15 days of and inserting not later than
			 15 days after;
					(E)in paragraph (4),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)by
			 striking paragraph (2)(A) and inserting paragraph
			 (3)(A); and
					(ii)by
			 striking the United States Court of Appeals for the District of Columbia
			 or for any other circuit and inserting the appropriate district
			 court of the United States for the district; and
					(F)in paragraph (5),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 paragraph (3) each place it appears and inserting
			 paragraph (4); and
				(2)in subsection
			 (b)—
				(A)by inserting
			 (1) before Any person who;
				(B)by striking
			 or willfully before violates any
			 provision;
				(C)by inserting
			 this chapter, as described in before section 15 or
			 409;
				(D)by striking
			 $25,000 and inserting $50,000;
				(E)by striking
			 one year and inserting 5 years; and
				(F)by adding at the
			 end the following new paragraph:
					
						(2)Any person who
				knowingly violates any provision of this chapter and who knows at the time that
				he thereby places another person in imminent danger of death or serious bodily
				injury to any person shall upon conviction be subject to a fine of not more
				than $250,000 or imprisonment of not more than 15 years, or both. A person that
				is not an individual shall, upon conviction of violating this subparagraph, be
				subject to a fine of not more than
				$1,000,000.
						.
				17.Specific
			 enforcement and seizureSection 17 of the Toxic Substances Control
			 Act (15 U.S.C. 2616) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking The district courts of the United States shall have
			 jurisdiction over civil actions to and inserting The
			 Administrator may commence a civil action in the appropriate United States
			 district court to compel compliance of any person with any provision of this
			 chapter or any rule or order promulgated pursuant to this chapter. The
			 Administrator’s authority to enforce this chapter includes the authority
			 to;
					(ii)by
			 striking subparagraphs (A) through (C) and inserting the following
			 subparagraphs:
						
							(A)seek civil or
				criminal penalties under section 16 for any violation of this chapter, as
				described in sections 15 and 409;
							(B)enjoin any
				violation of this chapter, or of a rule or order promulgated or issued under
				this chapter, as described in sections 15 and 409; and
							(C)order the
				compliance of any person with any provision of this chapter, or with any rule
				or order promulgated or issued under this chapter, through an administrative
				proceeding (which may proceed concurrently with action under this section), in
				which the Administrator may levy penalties under section
				16;
							;
				and
					(iii)in subparagraph
			 (D)—
						(I)by striking
			 product wherever it appears and inserting
			 article;
						(II)by striking
			 direct and inserting order;
						(III)by striking
			 product subject to title IV and inserting article subject
			 to this chapter;
						(IV)by striking
			 of section 5, 6, or title IV and inserting this
			 chapter; and
						(V)by striking
			 under section 5, 6, or title IV and inserting promulgated
			 and issued under this chapter, as described in section 15 or 409,;
			 and
						(B)in paragraph
			 (2)—
					(i)by
			 striking A civil action described in paragraph (1) and inserting
			 The district courts of the United States shall have jurisdiction over a
			 civil action described in paragraph (1). A civil action;
					(ii)in
			 subparagraph (A)—
						(I)by striking
			 subparagraph (A) of such paragraph and inserting
			 subparagraphs (A) and (B) of paragraph (1);
						(II)by inserting
			 this chapter, as described in before section 15;
			 and
						(III)by inserting
			 or 409 after section 15; and
						(iii)in subparagraph
			 (B) by striking such paragraph and inserting paragraph
			 (1); and
					(2)in subsection
			 (b)—
				(A)by striking
			 title IV and inserting this chapter; and
				(B)by striking
			 product each place it appears and inserting
			 article.
				18.PreemptionSection 18 of the Toxic Substances Control
			 Act (15 U.S.C. 2617) is amended to read as follows:
			
				18.PreemptionNothing in this chapter, or any rule,
				regulation, or order issued or promulgated pursuant to this chapter shall be
				construed, interpreted, or applied to preempt, displace or supplant any
				provision of any law, including common law, of any State or political
				subdivision of a State relating to any chemical substance or mixture, or any
				article that contains a chemical substance or mixture, which is more stringent
				than is provided for under this
				chapter.
				.
		19.Judicial
			 reviewSection 19 of the Toxic
			 Substances Control Act (15 U.S.C. 2618) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (B);
					(ii)by
			 redesignating subparagraph (A) as paragraph (1);
					(iii)by inserting
			 or issuance after promulgation;
					(iv)by
			 striking section 4(a), 5(a)(2), 5(b)(4), 6(a), 6(e), or 8, or under
			 title II or IV and inserting this chapter; (v) by
			 inserting or order after rule each place it
			 appears; and
					(v)by
			 striking (other than in an enforcement proceeding) before “of
			 such a rule);
					(B)in paragraph
			 (2)—
					(i)by
			 striking paragraph (1)(A) and inserting paragraph
			 (1); and
					(ii)by
			 inserting or order after rule; and
					(C)by striking
			 paragraph (3);
				(2)in subsection
			 (b), by inserting or order after rule each place
			 it appears; and
			(3)in subsection
			 (c), by amending paragraph (1) to read as follows:
				
					(1)Upon the filing
				of a petition under subsection (a)(1) for judicial review of a rule or order,
				the court shall have jurisdiction—
						(A)to grant
				appropriate relief, including interim relief, as provided in chapter 7 of title
				5, United States Code; and
						(B)to review such
				rule or order in accordance with such chapter
				7.
						.
			20.Citizens’ civil
			 actionSection 20 of the Toxic
			 Substances Control Act (15 U.S.C. 2619) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking under section 4, 5, or 6, or title II or IV,;
			 and
					(ii)by
			 striking section 5 or title II or IV to restrain such violation
			 and inserting this chapter; and
					(B)in the flush
			 language following paragraph (2), by inserting , to enforce this chapter
			 or any rule promulgated or order issued under this chapter, or to order the
			 Administrator to perform an act or duty described in this chapter, as the case
			 may be after citizenship of the parties; and
				(2)in subsection
			 (b)(1), by striking to restrain and inserting
			 respecting.
			21.Citizens’
			 petitionsSection 21 of the
			 Toxic Substances Control Act (15 U.S.C. 2620) is amended—
			(1)in subsection
			 (a), by striking under section 4, 6, or 8 or an order under section 5(e)
			 or (6)(b)(2) and inserting , order, or any other action
			 authorized under this chapter; and
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking under section 4, 6, or 8 or an order under section 5(e),
			 6(b)(1)(A), or 6(b)(1)(B) and inserting or order or to initiate
			 other action authorized under this chapter;
				(B)in paragraph (3),
			 by striking section 4, 5, 6, or 8 and inserting the
			 applicable provisions of this chapter; and
				(C)in paragraph
			 (4)—
					(i)in
			 subparagraph (A), by striking a rulemaking proceeding and
			 inserting proceedings authorized under this chapter; and
					(ii)in
			 subparagraph (B)—
						(I)by striking
			 a proceeding to issue a rule under section 4, 6, or 8 or an order under
			 section 5(e) or 6(b)(2) and inserting proceedings authorized
			 under this Act;
						(II)in clause
			 (i)—
							(aa)by
			 inserting except as provided in clause (ii), before in
			 the case of; and
							(bb)in
			 subclause (II), by striking present an unreasonable risk to and
			 inserting substantial endangerment; and
							(III)in clause
			 (ii)—
							(aa)by
			 striking issuance of a rule under section 6 or 8 or an order under
			 section 6(b)(2) and inserting imposition or issuance of a
			 restriction, use condition, or order under this chapter; and
							(bb)by
			 striking an unreasonable and inserting a substantial
			 endangerment.
							22.Employment
			 effectsSection 24 of the
			 Toxic Substances Control Act (15 U.S.C. 2623) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 continuing and inserting periodic; and
				(B)by striking the
			 em dash and paragraphs (1) and (2) and inserting the implementation of
			 this chapter.;
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 in the flush language after subparagraph (B), by striking section 4, 5,
			 or 6 or a requirement of section 5 or 6 and inserting this
			 chapter;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)(ii), by striking by order issued and inserting
			 in writing,; and
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 inserting and after the such request,;
						(II)by striking
			 clause (ii); and
						(III)by
			 redesignating clause (iii) as clause (ii); and
						(C)by striking
			 paragraph (4); and
				(3)by adding at the
			 end the following new subsection:
				
					(c)EffectNothing
				in this section shall be construed—
						(1)to require the
				Administrator to amend or repeal any rule or order in effect under this
				chapter; or
						(2)to condition the
				Administrator’s authority to issue orders or promulgate rules under this
				chapter.
						.
			23.Administration
			 of the Toxic Substances Control ActSection 26 of the Toxic Substances Control
			 Act (15 U.S.C. 2625) is amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)FeesThe
				Administrator may, by rule, require the payment of a reasonable fee from any
				person required to submit data to defray the cost of administering this
				chapter. In setting a fee under this paragraph, the Administrator shall take
				into account the ability to pay of the person required to submit the data and
				the cost to the Administrator of reviewing such data. Such rules may provide
				for sharing such a fee in any case in which the expenses of testing are shared
				under this chapter.
					;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(h)Rulemaking or
				ordersIn carrying out this chapter, the Administrator is
				authorized to issue such orders and prescribe such regulations as are necessary
				to carry out this
				chapter.
					.
			24.State
			 programsSection 28 of the
			 Toxic Substances Control Act (15 U.S.C. 2627) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 unreasonable before risk within the States;
			 and
				(B)by striking
			 is unable or is not likely to take and inserting has not
			 taken;
				(2)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e),
			 respectively;
			(3)by inserting
			 after subsection (a) the following new subsection:
				
					(b)CoordinationThe
				Administrator shall establish a process to coordinate with States, on an
				on-going basis, to share data and priorities relating to the management of
				chemical substances under this title and under programs operated by States, in
				accordance with requirements under section
				14.
					;
				and
			(4)in subsection
			 (c)(2), as redesignated by paragraph (2) of this section, by striking
			 including cancer, birth defects, and gene mutations,.
			25.Authorization
			 of appropriationsTitle I of
			 the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended—
			(1)by redesignating section 29 as section
			 39;
			(2)by redesignating section 30 as section
			 38;
			(3)by striking
			 section 31; and
			(4)by amending section 39, as redesignated, to
			 read as follows:
				
					39.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Administrator such sums as may be
				necessary for each of the fiscal years 2011 through 2018 to carry out this
				chapter.
					.
			26.Additional
			 requirements
			(a)Restrictions on
			 certain chemical substancesThe Toxic Substances Control Act (15
			 U.S.C. 2601 et seq.) is amended by inserting after section 28 the following new
			 sections:
				
					29.Expedited
				action on chemicals of highest concernThe Administrator shall act quickly to
				manage risks from chemical substances that clearly pose the highest risks to
				human health or the environment.
					30.Children’s
				Environmental Health Research Program
						(a)Children’s
				Environmental Health Research Program
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall establish a Childrens Environmental Health
				Research Program’ within the Environmental Protection Agency.
							(2)PurposeSubject
				to amounts made available in advance in appropriations Acts, under the
				Children’s Environmental Health Research Program established under paragraph
				(1), the Administrator may enter into contracts and make grants to further
				understanding of the vulnerability of children to chemical substances and
				mixtures.
							(3)ConsultationContracts
				and grants under this section shall be provided in consultation with
				Interagency Science Advisory Board on Children’s Health and Toxic Substances
				established under subsection (b).
							(b)Interagency
				Science Advisory Board on Children’s Health Research
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall establish an advisory board to be known as the
				Interagency Science Advisory Board on Childrens Health
				Research’. The Board shall be subject to the Federal Advisory Committee Act (5
				U.S.C. App.).
							(2)PurposesThe
				purposes of the Board shall be to provide independent advice, expert
				consultation, and peer review upon request of the Administrator or Congress on
				the scientific and technical aspects of issues relating to the implementation
				of this subchapter with respect to protecting children’s health and
				research.
							(3)CompositionThe
				Administrator shall—
								(A)appoint the
				members of the Board, including, at a minimum, representatives of—
									(i)the National
				Institute of Environmental Health Sciences;
									(ii)the Centers for
				Disease Control and Prevention;
									(iii)the National
				Toxicology Program;
									(iv)the National
				Cancer Institute;
									(v)the National
				Tribal Science Council; and
									(vi)not fewer than 3
				centers of children’s health at leading universities;
									(B)ensure that at
				least 1/3 of the members of the Board have specific
				scientific expertise in the relationship of chemical exposures to prenatal,
				infant, and children’s health; and
								(C)ensure that no
				individual appointed to serve on the Board has a conflict of interest that is
				relevant to the functions performed, unless such conflict is promptly and
				publicly disclosed and the Administrator determines that the conflict is
				unavoidable.
								(c)Prenatal and
				infant exposures
							(1)MonitoringIf,
				through studies performed pursuant to subsection (a), section 4, or other
				available research, the Administrator identifies a chemical substance that may
				be present in human biological media that may have adverse effects on early
				childhood development, the Administrator shall coordinate with the Secretary of
				Health and Human Services to conduct, not later than 2 years after the date on
				which the Administrator makes such identification, a biomonitoring study to
				determine the presence of the chemical substance in human biological media in,
				at a minimum, pregnant women and infants.
							(2)PublicationUpon
				completion of any study conducted pursuant to paragraph (1), the Secretary of
				Health and Human Services shall—
								(A)inform the
				Administrator of the results of the study; and
								(B)publish the
				results of the study in a publicly available electronic format.
								(3)Positive
				results
								(A)Manufacture
				disclosureWhenever a chemical substance or mixture is determined
				to be present in a study conducted pursuant to paragraph (1), the manufacturers
				and processors of the chemical substance or mixture shall, not later than 180
				days after the date of publication of such study, disclose to the
				Administrator, commercial customers of the manufacturers and processors,
				consumers, and the public—
									(i)all known uses of
				the chemical substance or mixture; and
									(ii)all articles in
				which the chemical substance or mixture is or is expected to be present.
									(B)Cost and form
				of disclosureInformation under clauses (i) and (ii) of
				subparagraph (A) shall be—
									(i)made available by
				the Administrator in electronic format; and
									(ii)made readily
				accessible and free of charge by each applicable manufacturer and processor in
				electronic format to the commercial customers of such manufacturer or
				processor, consumers, and the public.
									31.Reduction of
				animal-based testing
						(a)AdministrationThe
				Administrator shall take action to minimize the use of animals in testing of
				chemical substances or mixtures, including—
							(1)encouraging and
				facilitating, where practicable—
								(A)use of existing
				data of sufficient scientific quality;
								(B)use of test
				methods that eliminate or reduce the use of animals but provide data of high
				scientific quality;
								(C)grouping of 2 or
				more chemical substances into scientifically appropriate categories where
				testing of one chemical substance will provide reliable and useful data on
				others in the category;
								(D)formation of
				industry consortia to jointly conduct testing to avoid unnecessary duplication
				of tests; and
								(E)parallel
				submission of data from animal-based studies and from emerging methods and
				models; and
								(2)funding research
				and validation studies to reduce, refine, and replace the use of animal tests
				in accordance with this subsection.
							(b)Interagency
				science advisory board on alternative testing methods
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall establish an advisory board to be known as the
				Interagency Science Advisory Board on Alternative Testing
				Methods. The Board shall be subject to the Federal Advisory Committee
				Act (5 U.S.C. App.).
							(2)CompositionThe
				Administrator shall—
								(A)appoint the
				members of the Interagency Science Advisory Board on Alternative Testing
				Methods, including, at a minimum, representatives of—
									(i)the National
				Institute of Environmental Health Sciences;
									(ii)the Centers for
				Disease Control and Prevention;
									(iii)the National
				Toxicology Program;
									(iv)the National
				Cancer Institute; and
									(v)the National
				Tribal Science Council; and
									(B)ensure that no
				individual appointed to serve on the Interagency Science Advisory Board on
				Alternative Testing Methods has a conflict of interest that is relevant to the
				functions to be performed, unless such conflict is promptly and publicly
				disclosed and the Administrator determines that the conflict is
				unavoidable.
								(3)PurposeThe
				purpose of the Interagency Science Advisory Board on Alternative Testing
				Methods shall be to provide independent advice and peer review to the
				Administrator and Congress on the scientific and technical aspects of issues
				relating to the implementation of this subchapter with respect to minimizing
				the use of animals in testing of chemical substances or mixtures.
							(4)ReportNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2010, and
				triennially thereafter, the Administrator, in consultation with the Interagency
				Science Advisory Board on Alternative Testing Methods established under
				paragraph (1), shall publish a list of testing methods that reduce the use of
				animals in testing under section 4.
							(c)Implementation
				of alternative testing methodsTo promote the development and
				timely incorporation of new testing methods that are not animal-based, the
				Administrator shall—
							(1)in consultation
				with the Interagency Science Advisory Board on Alternative Testing Methods
				established under subsection (b)(1), and after providing an opportunity for
				public comment, develop a strategic plan to promote the development and
				implementation of alternative test methods and testing strategies to generate
				information used for safety standard determinations under section 6(b) that do
				not use animals, including toxicity pathway-based risk assessment, in vitro
				studies, systems biology, computational toxicology, bioinformatics, and
				high-throughput screening;
							(2)biennially report
				to Congress on progress made in implementing this section; and
							(3)fund and carry
				out research, development, performance assessment, and translational studies to
				accelerate the development of test methods and testing strategies that are not
				animal-based for use in safety standard determinations under section
				6(b).
							(d)Criteria for
				adapting or waiving animal testing requirementsUpon request from
				a manufacturer or processor that is required to conduct animal-based testing of
				a chemical substance or mixture under this subchapter, the Administrator may
				adapt or waive such requirement if the Administrator determines that—
							(1)there is
				sufficient weight-of-evidence from several independent sources of information
				to support a conclusion that a chemical substance or mixture has, or does not
				have, a particular property, in any case in which the information from each
				individual source alone is regarded as insufficient to support the
				conclusion;
							(2)testing for a
				specific endpoint is technically not practicable to conduct as a consequence of
				1 or more physical or chemical properties of the chemical substance or mixture;
				or
							(3)a chemical
				substance or mixture cannot be tested in animals at concentrations that do not
				result in significant pain or distress, due to physical or chemical properties
				of the chemical substance or mixture, such as potential to cause severe
				corrosion or severe irritation to tissues.
							32.Safer
				alternatives and green chemistry and engineering
						(a)Safer
				alternatives program
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall establish a program to create market incentives for the
				development of safer alternatives to existing chemical substances that reduce
				or avoid the use and generation of hazardous substances.
							(2)RequirementsThe
				program under paragraph (1) shall include—
								(A)expedited review
				of new chemical substances for which the manufacturer or processor submits an
				alternatives analysis indicating that the new chemical substance is the safer
				alternative for a particular use than existing chemical substances used for the
				same purpose;
								(B)recognition for a
				chemical substance or product determined by the Administrator to be a safer
				alternative for a particular use by means of a special designation intended for
				use in marketing the safer alternative, and periodic public awards or rewards;
				and
								(C)such other
				incentives, as the Administrator considers to be appropriate to encourage the
				development, marketing, and use of chemical substances or products determined
				by the Administrator to be safer alternatives for the particular uses, such as
				job training and worker assistance.
								(b)Green chemistry
				research networkThe Administrator shall establish a network of
				not fewer than 4 green chemistry and engineering centers, located in various
				regions of the United States, to support the development and adoption of safer
				alternatives to chemical substances, particularly chemical substances placed on
				the priority list under section 6(a).
						(c)Green chemistry
				and engineering research grantsThe Administrator shall make
				grants to promote and support the research, development, and adoption of safer
				alternatives to hazardous substances.
						(d)Green chemistry
				workforce education and training program
							(1)In
				generalThe Administrator shall create a program to facilitate
				the development of a workforce, including industrial and scientific workers,
				that produces safer alternatives to existing chemical substances.
							(2)GoalsThe
				goals of the program are to provide workforce training on skills that
				will—
								(A)facilitate the
				expansion of green chemistry;
								(B)develop
				scientific and technical leadership in green chemistry;
								(C)facilitate the
				successful and safe integration of green chemistry into infrastructure
				projects;
								(D)inform and engage
				communities about green chemistry; and
								(E)promote
				innovation and strong public health and environmental protections.
								(3)ImplementationThe
				Administration shall implement the program to achieve its goals as described in
				this Act, including by—
								(A)helping to
				develop a broad range of skills relevant to the production and use of such
				safer alternatives, including their design, manufacturing, and use and
				disposal;
								(B)offering to
				develop partnerships with educational institutions, training organizations,
				private sector companies, and community organizations; and
								(C)provide grants to
				state and local governments and to the partnerships established pursuant to
				paragraph (B) to promote and support activities consistent with achieving the
				goals of this program.
								33.Cooperation
				with international effortsIn
				cooperation with the Secretary of State and the head of any other appropriate
				Federal agency (as determined by the Administrator), the Administrator shall
				cooperate with international efforts as appropriate—
						(1)to develop a
				common protocol or electronic database relating to chemical substances;
				or
						(2)to develop safer
				alternatives for chemical substances.
						34.Reliable
				information and adviceNot
				later than 18 months after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall, by order, establish and implement procedures to ensure
				data reliability including, at a minimum, requirements that—
						(1)not less than
				annually, the Administrator randomly inspect commercial and private
				laboratories that develop the data required under this subchapter on the
				various properties and characteristics of a chemical substance;
						(2)annually, the
				Administrator perform a comprehensive data audit on a subset, as chosen by the
				Administrator, of the data submissions submitted by manufacturers and
				processors under this subchapter;
						(3)the Administrator
				establish and maintain a registry of all health- and safety-related studies
				initiated in response to requirements under this subchapter;
						(4)the Administrator
				have access to all records of health- and safety-related studies initiated in
				response to requirements under this subchapter; and
						(5)the Administrator
				require the submitter of any research study conducted by a third party in
				response to requirements under this subchapter to disclose to the Administrator
				and the public, at the time of submission, the sources of any funding used for
				the conduct or publication of the study received by the researchers who
				conducted the study.
						35.Hot
				spots
						(a)DefinitionsIn
				this section:
							(1)Disproportionate
				exposureThe term disproportionate exposure means
				residential population exposure to 1 or more toxic chemical substances and
				mixtures at levels that are significantly greater than the average exposure in
				the United States, as defined and identified by the Administrator in accordance
				with the criteria under subsection (b).
							(2)LocalityThe
				term locality means any geographical area in which the
				Administrator identifies disproportionate exposure and may include a county,
				city, town, neighborhood, census tract, zip code, or other commonly understood
				political or geographical subdivision.
							(b)CriteriaNot
				later than 180 days after the date of enactment of the
				Safe Chemicals Act of 2010, the
				Administrator shall promulgate a rule to establish criteria consistent with
				this section to—
							(1)define
				disproportionate exposure; and
							(2)identify any
				locality that is disproportionately exposed.
							(c)Identification
							(1)In
				generalNot later than 120 days after promulgation of the rule
				under subsection (b), the Administrator shall identify localities within the
				United States subject to disproportionate exposure.
							(2)Use of
				dataIn identifying localities under paragraph (1), the
				Administrator—
								(A)shall use data
				contained in the National Air Toxic Assessment Database; and
								(B)may use other
				data available to the Administrator, including data developed pursuant
				to—
									(i)the Safe Drinking
				Water Act (42 U.S.C. 300f et seq.);
									(ii)the Solid Waste
				Disposal Act (42 U.S.C. 6901 et seq.);
									(iii)the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9601 et seq.); and
									(iv)the Emergency
				Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et
				seq.).
									(3)Public
				participationThe Administrator shall provide an opportunity for
				members of the public to nominate localities for which there may be
				disproportionate exposure for inclusion in the identification of localities
				under paragraph (1).
							(d)Locality
				list
							(1)In
				generalNot later than 6 months after completing the
				identification of localities under subsection (c)(1), the Administrator shall,
				after notice and consultation with all applicable State, local, county health,
				and environmental officials, and State, local, and county legislators and other
				elected officials, publish a list of the localities subject to disproportionate
				exposure identified pursuant to such subsection in the Federal Register and
				make the list available electronically.
							(2)UpdatingNot
				later than 5 years after the date of publication of the list under paragraph
				(1), and at least once every 5 years thereafter, the Administrator shall update
				and republish the list as necessary. The Administrator may update and republish
				the list more frequently than every 5 years to add new localities that meet the
				criteria under subsection (b), or to remove localities when the Administrator
				has determined that the exposure reduction has been achieved and no further
				action is needed after actions are taken under subsection (e). The
				Administrator shall notify all applicable State, local, county health, and
				environmental officials, and State, local, and county legislators and other
				elected officials of the updated listing.
							(e)No judicial
				review; nondiscretionary duty
							(1)No judicial
				reviewThe following actions shall not be subject to judicial
				review:
								(A)A decision to
				identify a locality pursuant to subsection (c)(1) to be included on the list
				published pursuant to subsection (d)(1).
								(B)A decision in
				response to nominations submitted pursuant to subsection (c)(3).
								(C)A decision to
				list localities or update the list pursuant to subsection (d)(2).
								(2)Nondiscretionary
				dutyNotwithstanding paragraph (1), the failure of the
				Administrator to publish the list of list localities or update the list in
				accordance with this section shall be—
								(A)considered to be
				a failure to perform a nondiscretionary duty; and
								(B)subject to
				judicial review.
								(f)Action
				plans
							(1)In
				generalNot later than 1 year after publishing or updating the
				list under subsection (d), the Administrator shall develop and publish, for
				each locality identified on the list, an action plan that includes—
								(A)an identification
				of the chemical substances and mixtures that contribute to the disproportionate
				exposure (including exposure levels, sources, and pathways); and
								(B)a description of
				actions to be undertaken by the Administrator, to reduce disproportionate
				exposure within the locality.
								(2)GoalsThe
				goal of each action plan under this subsection shall be to reduce
				disproportionate exposure within the locality by establishing the
				following:
								(A)A percentage
				exposure reduction goal for each chemical substance and mixture.
								(B)A timeline to
				achieve such a percentage exposure reduction goal.
								(g)Report to
				CongressThe Administrator shall—
							(1)prepare and
				submit to Congress an annual report identifying—
								(A)each locality
				added to the list in the prior year under subsection (d);
								(B)each action plan
				developed in the prior year under subsection (e); and
								(C)the progress on
				each action plan to date; and
								(2)make the report
				available to the public in electronic format.
							36.Application of
				this Act to Federal agencies
						(a)In
				generalExcept as provided in subsection (e), each Federal
				agency, and any officer, agent, or employee thereof, shall be subject to, and
				comply with, all applicable requirements of this chapter, both substantive and
				procedural, in the same manner, and to the same extent, as any person subject
				to such requirements. The substantive and procedural requirements referred to
				in this subsection include—
							(1)any
				administrative order;
							(2)any civil or
				administrative penalty or fine, regardless of whether such penalty or fine is
				punitive or coercive in nature or is imposed for isolated, intermittent, or
				continuing violations;
							(3)any requirement
				for reporting;
							(4)any provision for
				injunctive relief and such sanctions as may be imposed by a court to enforce
				such relief; and
							(5)payment of
				reasonable service charges.
							(b)Waiver of
				immunityThe United States expressly waives any immunity
				otherwise applicable to the United States with respect to any substantive or
				procedural requirement referred to under subsection (a).
						(c)Civil
				penaltiesNo agent, employee, or officer of the United States
				shall be personally liable for any civil penalty under this chapter with
				respect to any act or omission within the scope of the official duties of the
				agent, employee, or officer.
						(d)Criminal
				sanctionsAn agent, employee, or officer of the United States
				shall be subject to any criminal sanction (including any fine or imprisonment)
				under this chapter, but no department, agency, or instrumentality of the
				executive, legislative, or judicial branch of the Federal Government shall be
				subject to any such sanction.
						(e)Exemption
							(1)In
				generalIf the President determines it is in the paramount
				interest of the United States, the President may grant an exemption for any
				Federal agency from compliance with any requirement of this chapter.
							(2)Lack of
				appropriationNo exemption shall be granted under paragraph (1)
				due to lack of appropriation unless the President has specifically requested
				such appropriation as a part of the budgetary process and the Congress has
				failed to make available such requested appropriation.
							(3)Period of
				exemptionAny exemption granted under paragraph (1) shall be for
				a period of not more than 1 year, but additional exemptions may be granted for
				periods not to exceed 1 year upon the President's making a new determination
				that such exemption is in the paramount interest of the United States.
							(4)ReportEach
				January after the date of enactment of this section, the President shall report
				to the Congress all exemptions under this subsection granted during the
				preceding calendar year, together with the reason for granting each such
				exemption.
							(f)Administrative
				enforcement actions
							(1)In
				generalThe Administrator may commence an administrative
				enforcement action against any Federal agency pursuant to the enforcement
				authorities contained in this chapter. The Administrator shall initiate an
				administrative enforcement action against such a department, agency, or
				instrumentality in the same manner and under the same circumstances as an
				action would be initiated against another person. Any voluntary resolution or
				settlement of an administrative enforcement action shall be set forth in a
				consent order.
							(2)FinalNo
				administrative order issued to a Federal department, agency, or instrumentality
				shall become final until such department, agency, or instrumentality has had
				the opportunity to confer with the Administrator.
							37.Implementation
				of Stockholm Convention, the LRTAP Pops Protocol, and the Rotterdam
				Convention
						(a)Definitions
							(1)ChemicalThe
				term chemical includes any substance or mixture of substances,
				including as part of an article.
							(2)Meeting of the
				partiesThe phrase meeting of the parties
				means—
								(A)the Conference of
				the Parties established by and operating under Article 19 of the Stockholm
				Convention;
								(B)the Executive
				Body established by and operating under Article 10 of the LRTAP POPs
				Convention; and
								(C)the Conference of
				the Parties established by and operating under Article 18 of the Rotterdam
				Convention.
								(3)LRTAP
				ConventionThe term LRTAP Convention means the
				Convention on Long-Range Transboundary Air Pollution, done at Geneva on
				November 13, 1979 (TIAS 10541), and any subsequent amendments to which the
				United States is a party.
							(4)LRTAP Pops
				chemicalThe term LRTAP POPs chemical means any
				chemical listed on any Annex of the LRTAP POPs Protocol, if such listing has
				entered into force for the United States.
							(5)LRTAP POPS
				ProtocolThe term LRTAP POPs Protocol means the
				Protocol on Persistent Organic Pollutants to the LRTAP Convention, done at
				Aarhus on June 24, 1998, and any subsequent amendment to which the United
				States is a party.
							(6)PIC
				chemicalThe term PIC chemical means any chemical
				identified by notification to the Secretariat of the Rotterdam Convention by
				the United States as banned or severely restricted in the United States, and
				any chemical listed on any Annex of the Rotterdam Convention, if such listing
				has entered into force for the United States.
							(7)POPs
				chemicalThe term POPs chemical means any chemical
				that is listed on any Annex of the Stockholm Convention, if such listing has
				entered into force for the United States.
							(8)Rotterdam
				conventionThe term Rotterdam Convention means the
				Rotterdam Convention on the Prior Informed Consent Procedure for Certain
				Hazardous Chemicals and Pesticides in International Trade, done at Rotterdam on
				September 10, 1998, and any subsequent amendment to which the United States is
				a party.
							(9)Stockholm
				conventionThe term Stockholm Convention means the
				Stockholm Convention on Persistent Organic Pollutants, done at Stockholm on May
				22, 2001, and any subsequent amendment to which the United States is a
				party.
							(b)Core
				implementation provisions
							(1)In
				generalThe Administrator, in cooperation with any appropriate
				Federal agency, shall implement and support the implementation by the United
				States of the provisions, that have entered into force for the United States,
				of the Stockholm Convention, the LRTAP POPs Protocol, and the Rotterdam
				Convention.
							(2)ProhibitionsNotwithstanding
				any other provision of law, no person may manufacture, process, distribute in
				commerce, use, dispose of, or take any other action with respect to a POPs
				chemical, LRTAP POPs chemical, or PIC chemical in a manner inconsistent with
				applicable obligations for that chemical under the Stockholm Convention, LRTAP
				POPs Protocol, or Rotterdam Convention.
							(3)Public notice
				and comment
								(A)The Administrator
				shall provide timely public notice and opportunity to comment on a chemical
				proposed for listing to any Annex to the Stockholm Convention, the LRTAP POPs
				Protocol, or the Rotterdam Convention. The Administrator shall identify in the
				notice any relevant toxicity, exposure, and risk information on the chemical
				known to the Administrator, and any domestic activities involving the chemical
				known to the Administrator. Any interested person may provide relevant comment
				and information on the chemical in response to that notice. The Administrator
				may, if the Administrator determines it to be necessary to assist the United
				States in its review, require the provision of relevant information related to
				a proposed chemical from any person. Such comment and information shall be
				considered in the Administrator’s review of the proposal and shall be placed in
				an established public docket.
								(B)The Administrator
				shall also provide timely public notice and opportunity to comment after a
				recommendation is made to list a chemical on any Annex to the Stockholm
				Convention, the LRTAP POPs Protocol, or the Rotterdam Convention. The
				Administrator shall provide such notice in advance of the Meeting of the
				Parties at which the recommendation is to be considered. The Administrator
				shall request comment and information on all aspects of such recommendation and
				may, if the Administrator determines it to be necessary to assist the United
				States in its review, require the provision of relevant information related to
				a proposed chemical from any person. Such comment and information shall be
				considered in the Administrator’s review of the listing recommendation and
				shall be placed in an established public docket.
								(C)The Administrator
				shall also provide public notice and opportunity to comment on any decision by
				the Meeting of the Parties to list a chemical on any Annex to the Stockholm
				Convention. No later than 30 days after such decision becomes available, the
				Administrator shall provide in the notice a description of the amendments to
				the instruments and shall identify changes to any current domestic activities
				that the Administrator believes, based on information available to the
				Administrator, would be necessary should the United States choose to be bound
				by the listing decision. Any interested person may provide relevant comment and
				information in response to that notice. Such comment and information shall be
				considered in the Administrator’s review of the decision and shall be placed in
				an established public docket.
								(D)No later than 30
				days after the United States deposits its instrument of ratification for the
				Stockholm Convention, the LRTAP POPs Protocol, or the Rotterdam Convention, or
				no later than 30 days after the listing of any chemical subsequently added
				under those instruments has entered into force for the United States (whichever
				comes sooner), the Administrator shall provide notice of the chemicals that are
				subject to those instruments and shall provide similar public notice of any
				chemical subsequently added under those instruments. In providing such notice,
				the Administrator may specify the requirements that are applicable for
				individual chemicals.
								(4)General
				rulemaking authorityThe Administrator may prescribe regulations
				to carry out the provisions of the Stockholm Convention, the LRTAP POPs
				Protocol, and the Rotterdam Convention, or to ensure compliance with any
				obligations under such instruments.
							(5)Applicable
				obligationIf a chemical is subject to obligations under more
				than one of the instruments listed in paragraph (4), the most stringent of such
				obligations shall apply to ensure compliance with each of those
				instruments.
							(c)EnforcementThe
				prohibitions and any other requirements of this part shall be enforced in the
				same manner as final rules or orders under section 2605 of the Toxic Substances
				Control
				Act.
						.
			(b)Conforming
			 amendmentsThe table of contents for the Toxic Substances Control
			 Act (15 U.S.C. 2601 et seq.) is amended—
				(1)by striking the
			 item relating to section 2 and inserting the following:
					
						
							Sec. 2. Findings, policy, and
				goal.
						
						;
				(2)by striking the item relating to section 4
			 and inserting the following:
					
						
							Sec. 4. Minimum data set and testing of chemical substances and
				mixtures.
						
						;
				(3)by striking the
			 item relating to section 6 and inserting the following:
					
						
							Sec. 6. Prioritization, safety standard determination, and risk
				management.
						
						;
				(4)by striking the
			 items relating to sections 29 through 31; and
				(5)by adding after
			 the item relating to section 28 the following:
					
						
							Sec. 29. Expedited action on chemicals of highest
				concern.
							Sec. 30. Children’s Environmental Health Research
				Program.
							Sec. 31. Reduction of animal-based testing.
							Sec. 32. Safer alternatives and green chemistry and
				engineering.
							Sec. 33. Cooperation with international efforts.
							Sec. 34. Reliable information and advice.
							Sec. 35. Hot spots.
							Sec. 36. Application of this Act to Federal
				agencies.
							Sec. 37. Implementation of Stockholm Convention, the LRTAP Pops
				Protocol, and the Rotterdam Convention.
							Sec. 38. Annual report.
							Sec. 39. Authorization of
				appropriations.
						
						.
				
